Exhibit 10.1
 
AMENDMENT NO. 1


THIS AMENDMENT NO. 1, dated as of March 10, 2011 (this “Amendment”), of the
Credit Agreement referenced below by and among ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation, and ARMSTRONG WOOD PRODUCTS, INC., Delaware
corporation, as Borrowers, the Guarantors identified herein and BANK OF AMERICA,
N.A., as Administrative Agent for and on behalf of the Lenders.  Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.


W I T N E S S E T H


WHEREAS, a $1.05 billion revolving credit facility has been established pursuant
to the terms of that certain Amended and Restated Credit Agreement dated as of
November 23, 2010 (as amended and modified, the “Credit Agreement”) by and among
Armstrong World Industries, Inc., a Pennsylvania corporation, and Armstrong Wood
Products, Inc., Delaware corporation, as Borrowers,  certain subsidiaries of
Armstrong World Industries, Inc., as Guarantors, the Lenders identified therein
and Bank of America, N.A., as Administrative Agent and Collateral Agent;


WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;


WHEREAS, (i) each Consenting Amendment No. 1 Effective Date Term Loan B Lender
(as defined in Exhibit A) has agreed, on the terms and conditions set forth
herein, to have all or a portion of its outstanding Original Term Loan B (as
defined in Exhibit A), if any, converted into a like principal amount of a Term
Loan B-1 (as defined in Exhibit A) effective as of the Amendment No. 1 Effective
Date (as defined in Exhibit A) and (ii) if not all outstanding amounts of the
Original Term Loan B are converted as described in clause (i), the Replacement
Term Loan B Lenders (as defined in Exhibit A) have agreed to make an Replacement
Term Loan B (as defined in Exhibit A) in a principal amount equal to the
principal amount of Original Term Loan B not converted into Term Loan B-1 on the
Amendment No. 1 Effective Date, the proceeds of which shall be applied to repay
in full such non-converted Original Term Loan B;
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
Section 1. Amendment.  The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.
 
Section 2. Representations and Warranties, No Default.  Each of the Loan Parties
hereby represents and warrants that as of the Amendment No. 1 Effective Date,
after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.
 
Section 3. Effectiveness.  Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:
 
(i) Consents.  The Administrative Agent shall have received (i) signed consents
to this Amendment from the Required Lenders, and (ii) executed signature pages
hereto from each Loan Party.
 
(ii) Replacement Term Loan Joinder Agreement.  The Administrative Agent shall
have received fully executed Lender Joinder Agreements for the Replacement Term
Loan B Commitments (as defined in Exhibit A).
 
(iii) Fees.  The Administrative Agent shall have received (y) from the Borrowers
a non-refundable premium for the account of the Original Term Loan B Lenders
(including both those Original Term Loan B Lenders consenting, and those
Original Term Loan B Lenders not consenting, to Amendment No. 1 and conversion
of all or a portion of their Original Term Loan B to the Term Loan B-1) of one
percent (1.0%) on the outstanding principal amount of the Original Term Loan B
held by them (representing the premium payable under Section 2.05(d) of the
Credit Agreement in connection with a Repricing Transaction) and (z) all accrued
and unpaid interest on Original Term Loan B and all fees required to be paid,
and all expenses (including the reasonable fees and expenses of legal counsel),
on or before the Amendment No. 1 Effective Date.  No fees will be payable to the
Replacement Term Loan B Lenders, the Revolving Lenders or the Term Loan A Lender
for consent to this Amendment.  No original issue discount will apply to the
Term Loan B-1, consisting of the Converted Term Loan B and the Replacement Term
Loan B.
 
(iv) Legal Opinions.  The Administrative Agent shall have received a favorable
legal opinions from Cleary, Gottlieb, Steen & Hamilton, LLP and Morgan, Lewis &
Brockius LLP, counsel to the Loan Parties, covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;
 
(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of AWI dated the Amendment No. 1 Effective
Date certifying that (a) all representations and warranties shall be true and
correct in all material respects on and as of the Amendment No. 1 Effective Date
(although any representations and warranties which expressly relate to a given
date or period shall be required to be true and correct in all material respects
as of the respective date or for the respective period, as the case may be),
before and after giving effect to the borrowing and to the application of the
proceeds therefrom, as though made on and as of such date and (b) no Default or
Event of Default shall have occurred and be continuing;
 
(vi) Closing Certificates.  The Administrative Agent shall have received from
the Loan Parties certified copies of resolutions and Organization Documents, or
“no change” certifications from the deliveries made on the Closing Date, and
updated incumbency certificates and specimen signatures, as appropriate;
 
(vii) Notice of Borrowing.  The Administrative Agent shall have received a
notice of borrowing for the Replacement Term Loan B.
 
Section 4. Guarantor Acknowledgment.  Each Guarantor acknowledges and consents
to all of the terms and conditions of this Amendment, affirms its guaranty
obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.
 
Section 5. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
 
Section 6. Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 7. Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.
 
Section 8. Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 9. Effect of Amendment.  Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent or the Issuing Lenders, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document.  Except as expressly set
forth herein, each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and
effect.  Each Loan Party reaffirms its obligations under the Loan Documents to
which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents.  This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Amendment No. 1
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.  Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 


BORROWERS:
ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
 
By:______________________________________
Name:
Title:
 
 
ARMSTRONG WOOD PRODUCTS, INC.,
a Delaware corporation
 
By:______________________________________
Name:
Title:
 

GUARANTORS:
ARMSTRONG REALTY GROUP, INC.,
a Pennsylvania corporation
 
By:______________________________________
Name:
Title:
 
 
ARMSTRONG VENTURES, INC.,
a Delaware corporation
 
By:______________________________________
Name:
Title:
 
 
AWI LICENSING COMPANY,
a Delaware corporation
 
By:______________________________________
Name:
Title:
 
 
ARMSTRONG HARDWOOD FLOORING COMPANY,
a Tennessee corporation
 
By:______________________________________
Name:
Title:
 
 
PATRIOT FLOORING SUPPLY, INC.,
a Delaware corporation
 
By:______________________________________
Name:
Title:
 
 
HOMERWOOD HARDWOOD FLOORING COMPANY,
a Delaware corporation
 
By:______________________________________
Name:
Title:
 

 
ADMINISTRATIVE AGENT::
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
 
By:______________________________________
Name:
Title:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 EXHIBIT A
 
Published CUSIP Number: ____________
 












AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of November 23, 20102010,
as amended by Amendment No. 1 on March 10, 2011


among


ARMSTRONG WORLD INDUSTRIES, INC.,
and
ARMSTRONG WOOD PRODUCTS, INC.
as Borrowers,


CERTAIN SUBSIDIARIES OF ARMSTRONG WORLD INDUSTRIES, INC. IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,


THE OTHER LENDERS PARTY HERETO


JPMORGAN CHASE BANK, N.A.
as Amendment No. 1 Syndication Agent,


and


BARCLAYS BANK PLC,
as Amendment No. 1 Documentation Agent










Arranged By:


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES, INC.
and
BARCLAYS CAPITAL,
the investment banking division of Barclays Bank PLC,
as Amendment No. 1 Co-Lead Arrangers
and Amendment No. 1 Joint Book Managers



 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 

   
Page
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
2830
1.03
Accounting Terms.
2931
1.04
Rounding.
2931
1.05
References to Agreements and Laws.
3032
1.06
Times of Day.
3032
1.07
Letter of Credit Amounts.
3032
ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS
3032
2.01
Revolving Loans and Term Loans.
3032
2.02
Borrowings, Conversions and Continuations of Loans.
3437
2.03
Letters of Credit.
3639
2.04
Swing Line Loans.
4447
2.05
Prepayments.
4650
2.06
Termination or Reduction of Aggregate Revolving Committed Amount.
5155
2.07
Repayment of Loans.
5155
2.08
Interest.
5256
2.09
Fees.
5357
2.10
Computation of Interest and Fees.
5357
2.11
Evidence of Debt.
5458
2.12
Payments Generally; Administrative Agent’s Clawback.
5459
2.13
Sharing of Payments.
5660
2.14
Defaulting Lenders.
5761
2.15
Joint and Several Liability.
5762
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
5963
3.01
Taxes.
5963
3.02
Illegality.
6266
3.03
Inability to Determine Rates.
6267
3.04
Increased Costs.
6267
3.05
Compensation for Losses.
6468
3.06
Mitigation Obligations; Replacement of Lenders.
6469
3.07
Survival.
6569
ARTICLE IV  GUARANTY
6569
4.01
The Guaranty.
6569
4.02
Obligations Unconditional.
6570
4.03
Reinstatement.
6671
4.04
Certain Additional Waivers.
6671
4.05
Remedies.
6771
4.06
Rights of Contribution.
6772
4.07
Guarantee of Payment; Continuing Guarantee.
6772
ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
6772
5.01
Conditions of Initial Credit Extension.
6772
5.02
Conditions to all Credit Extensions.
6974
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
6974
6.01
Existence, Qualification and Power.
6974
6.02
Authorization; No Contravention.
7075
6.03
Governmental Authorization; Other Consents.
7075
6.04
Binding Effect.
7075
6.05
Financial Statements; No Material Adverse Effect.
7075
6.06
Litigation.
7176
6.07
No Default.
7176
6.08
Ownership of Property; Liens.
7176
6.09
Environmental Compliance.
7176
6.10
Insurance.
7277
6.11
Taxes.
7277
6.12
ERISA Compliance.
7278
6.13
Subsidiaries.
7378
6.14
Margin Regulations; Investment Company Act.
7379
6.15
Disclosure.
7379
6.16
Compliance with Laws; OFAC; PATRIOT Act, Etc.
7479
6.17
Intellectual Property; Licenses, Etc.
7480
6.18
Solvency.
7580
6.19
Perfection of Security Interests in the Collateral.
7580
6.20
Business Locations.
7581
6.21
Labor Matters.
7681
ARTICLE VII  AFFIRMATIVE COVENANTS
7681
7.01
Financial Statements.
7681
7.02
Certificates; Other Information.
7782
7.03
Notices.
7884
7.04
Payment of Obligations.
7984
7.05
Preservation of Existence, Etc.
7984
7.06
Maintenance of Properties.
7985
7.07
Maintenance of Insurance.
7985
7.08
Compliance with Laws.
8085
7.09
Books and Records.
8086
7.10
Inspection Rights.
8086
7.11
Use of Proceeds.
8086
7.12
Additional Subsidiaries.
8086
7.13
ERISA Compliance.
8187
7.14
Pledged Assets.
8187
ARTICLE VIII  NEGATIVE COVENANTS
8288
8.01
Liens.
8289
8.02
Investments.
8692
8.03
Indebtedness.
8794
8.04
Fundamental Changes.
9096
8.05
Dispositions.
9097
8.06
Restricted Payments.
9097
8.07
Change in Nature of Business.
9198
8.08
Transactions with Affiliates.
9298
8.09
Burdensome Agreements.
9299
8.10
Use of Proceeds.
93100
8.11
Financial Covenants.
93100
8.12
Prepayment of Other Indebtedness, Etc.
93100
8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.
94101
ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES
94101
9.01
Events of Default.
94101
9.02
Remedies Upon Event of Default.
96103
9.03
Application of Funds.
96104
ARTICLE X  ADMINISTRATIVE AGENT
97104
10.01
Appointment and Authority.
97105
10.02
Rights as a Lender.
98105
10.03
Exculpatory Provisions.
98105
10.04
Reliance by Administrative Agent.
99106
10.05
Delegation of Duties.
99106
10.06
Resignation of Administrative Agent.
99107
10.07
Non-Reliance on Administrative Agent and Other Lenders.
100108
10.08
No Other Duties; Etc.
100108
10.09
Administrative Agent May File Proofs of Claim.
100108
10.10
Collateral and Guaranty Matters.
101109
ARTICLE XI  MISCELLANEOUS
102109
11.01
Amendments, Etc.
102110
11.02
Notices and Other Communications; Facsimile Copies.
105113
11.03
No Waiver; Cumulative Remedies.
107115
11.04
Expenses; Indemnity; Damage Waiver.
107115
11.05
Payments Set Aside.
109117
11.06
Successors and Assigns.
109117
11.07
Confidentiality.
113121
11.08
Set-off.
114122
11.09
Interest Rate Limitation.
114123
11.10
Counterparts.
114123
11.11
Integration.
115123
11.12
Survival of Representations and Warranties.
115123
11.13
Severability.
115123
11.14
Replacement of Lenders.
115124
11.15
Governing Law.
116125
11.16
Waiver of Right to Trial by Jury.
116125
11.17
USA PATRIOT Act Notice.
117125
11.18
No Advisory or Fiduciary Responsibility.
117126




 



 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
1.01                 Excluded Property
2.01                 Commitments and Pro Rata Shares
2.03                 Existing Letters of Credit
6.10                 Insurance
6.13                 Subsidiaries
6.17                 IP Rights
6.20(a)(i)        Location of Chief Executive Office, Etc.
6.20(a)(ii)       Mortgaged Properties
6.20(b)            Changes in Legal Name, State of Formation and Structure
(Since June 2010)
6.21                 Labor Matters
8.01                 Liens Existing on the Closing Date
8.02                 Investments Existing on the Closing Date
8.03                 Indebtedness Existing on the Closing Date
8.05                 Dispositions
8.09                 Burdensome Agreements
11.02               Certain Addresses for Notices
 
EXHIBITS


A-1                Form of Loan Notice
A-2                Form of Notice of Continuation/Conversion
B                    Form of Swing Line Loan Notice
C-1                Form of Revolving Note
C-2                Form of Swing Line Note
C-3                Form of Term Loan Note
D                   Form of Compliance Certificate
E                    Form of Assignment and Assumption
F                    Form of Guaranty Joinder Agreement
G                    Form of Collateral Joinder Agreement
H                   Form of Lender Joinder Agreement (Revolving Loan)



CHAR1\1204622v16


 
 

--------------------------------------------------------------------------------

 
 EXHIBIT A
 


AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 23,
2010 (as amended by Amendment No. 1 on March 10, 2011) among ARMSTRONG WORLD
INDUSTRIES, INC., a Pennsylvania corporation, and ARMSTRONG WOOD PRODUCTS, INC.,
a Delaware corporation, as Borrowers, the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent.


WHEREAS, revolving credit and term loan facilities were established in favor of
AWI pursuant to the terms of that credit agreement dated as of October 2, 2006
(as amended and modified prior to the Closing Date, the “Existing Credit
Agreement”) among AWI, as borrower, certain of its Subsidiaries, as guarantors
thereunder, the lenders party thereto and Bank of America, N.A., as
administrative agent for the lenders thereunder;


WHEREAS, AWI has requested certain modifications to the revolving credit and
term loan facilities under the Existing Credit Agreement;


WHEREAS, the undersigned Lenders have agreed to the requested modifications on
the terms and conditions provided herein;


WHEREAS, this Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement;


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS




1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:




           “AWI” means Armstrong World Industries, Inc., a Pennsylvania
corporation.


           “AWP” means Armstrong Wood Products, Inc., a Delaware corporation.


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of, or of a business unit or division of, another Person
or at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
“Adequate Assurance” means:


(a)           with respect to Revolving Loans, such assurance as the
Administrative Agent may require, in its discretion,


(b)           with respect to L/C Obligations, such assurance as the L/C Issuer
may require, in its discretion, and


(c)           with respect to Swing Line Loans, such assurance as the Swing Line
Lender may require, in its discretion,


in each case, that the Defaulting Lender will be capable of funding its portion
of Revolving Loans and L/C Obligations and participation interests therein and
otherwise honoring its existing and future obligations hereunder and under the
other Loan Documents, including the posting of cash collateral or letters of
credit, in each case in form and substance and pursuant to arrangements
satisfactory to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, as appropriate, in their reasonable discretion.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.02, or such other address as the Administrative Agent may
from time to time notify to the Borrowers and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.


“Agent Parties” has the meaning provided in Section 11.02(c).


“Aggregate Commitments” means the Aggregate Revolving Commitments and the
aggregate amount of Term Loan Commitments.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.


“Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).


“Agreement” means this Amended and Restated Credit Agreement, as amended and
modified.


“Amendment No. 1” means Amendment No. 1, dated as of March 10, 2011, to this
Credit Agreement.


“Amendment No. 1 Effective Date” means the date on which the conditions to
effectiveness for Amendment No. 1 have been met and Amendment No. 1 becomes
effective, being March 10, 2011.
“Amendment No. 1 Effective Date Term Loan B Lender” means those Lenders with
Original Term Loan B Commitments as of the Amendment No. 1 Effective Date,
together with their successors and permitted assigns.


“Applicable Borrower” means the applicable borrower with regard to any Credit
Extension.


“Applicable Rate” means, from time to time:


           (a)           with respect to the Revolving Obligations and the Term
Loan A, the following percentages per annum, based on the Consolidated Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(a):



   
Revolving Loans and Term Loan A
Letter of Credit Fee
Pricing Level
Consolidated Net Leverage Ratio
Commitment Fee
Eurodollar Rate Loans
Base Rate Loans
Standby Letters of Credit
Commercial Letters of Credit
1
> 4.0:1.0
0.75%
3.50%
2.50%
3.50%
2.50%
2
> 3.0:1.0, but ≤ 4.0:1.0
0.50%
3.25%
2.25%
3.25%
2.25%
3
> 2.0:1.0, but ≤ 3.0:1.0
0.50%
3.00%
2.00%
3.00%
2.00%
4
> 1.0:1.0, but ≤ 2.0:1.0
0.50%
2.75%
1.75%
2.75%
1.75%
5
≤ 1.0:1.0
0.375%
2.50%
1.50%
2.50%
1.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth (5th)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then Pricing
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the Closing Date through the date six months
following the Closing Date shall be Pricing Level 3.  Determinations by the
Administrative Agent of the appropriate Pricing Level shall be conclusive absent
manifest error.


                      (b)           with respect to the Term Loan B, (i) three
and one-half percent (3.53.0%) per annum for Eurodollar Rate Loans, and (ii) two
and one-half percent (2.52.0%) per annum for Base Rate Loans.


                      (c)           The Applicable Percentages for Incremental
Loan Facilities will be as provided in the amendment and joinder agreements
whereby such loan facilities are established.


                      (d)           Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means MLPF&S, J.P. Morgan Securities, Inc. and Barclays Capital, the
investment banking division of Barclays Bank PLC.


“Asbestos PI Trust” means the trust established by AWI in accordance with the
Asbestos PI Trust Agreement.
“Asbestos PI Trust Agreement” means the Armstrong World Industries, Inc.
Asbestos Personal Injury Settlement Trust Agreement, dated as of October 2,
2006, by AWI, the Legal Representative for Asbestos-Related Future Claimants,
the Official Committee of Asbestos Creditors, the Trustees and the members of
the PI Trust Advisory Committee.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.


“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).


“Audited Financial Statements” means the audited consolidated balance sheet of
AWI and its Subsidiaries for the fiscal year ended December 31, 2009, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of AWI and its Subsidiaries, including the
notes thereto.


“Australian Pledge Agreement” means that certain Equitable Mortgage of Shares
dated as of February 12, 2007 with respect to the pledge of 65% of the Capital
Stock of certain Subsidiaries of AWI organized and existing under the laws of
Australia to the Collateral Agent to secure the Obligations.


“Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Committed Amount
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the of
the L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Bankruptcy Code” means Title 11 of the United States Code.


“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (1/2 of 1%) and (b)
the rate of interest in effect for such day as publicly announced from time to
time by Bank of America as its “prime rate.”  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower Materials” has the meaning specified in Section 7.02.


           “Borrowers” means AWI and AWP.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any interest rate
settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements
and payments in respect of any such Eurodollar Rate Loan, or any other dealings
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.


“Businesses” means, at any time, a collective reference to the businesses
operated by AWI and its Subsidiaries at such time.


“Canadian Pledge Agreement” means that certain Amended and Restated Canadian
Pledge Agreement dated as of the Closing Date with respect to the pledge of 65%
of the Capital Stock of Armstrong World Industries Canada Ltd., a wholly-owned
Subsidiary of AWI organized and existing under the laws of Canada, to the
Collateral Agent to secure the Obligations.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Capital Stock Equivalents” means warrants, options or other rights for the
purchase, acquisition or exchange of any items of Capital Stock (including
through convertible securities).


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f) with
respect to Foreign Subsidiaries, instruments equivalent to those referred to in
clauses (a) through (e) above denominated in any foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means an event or series of events by which:


(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding (i) the Asbestos
PI Trust, (ii) TPG and (iii) any employee benefit plan of such person or its
subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of more than fifty percent (50%) of the Capital
Stock of AWI entitled to vote for members of the board of directors or
equivalent governing body on a fully diluted basis; or


(b)           during any period of twelve consecutive months, a majority of the
members of the board of directors or other equivalent governing body of AWI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body, (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iv) who were members of that board or equivalent governing body on the
Closing Date or (v) who receives the vote of the Asbestos PI Trust or TPG in his
or her election by the stockholders.


“Closing Date” means the date hereof.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.


“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the secured obligations identified in the Collateral Documents,
and its successors and assigns in such capacity.


“Collateral Documents” means a collective reference to the Security Agreement,
each Pledge Agreement, each Mortgage, each Collateral Joinder Agreement and
other security documents as may be executed and delivered by the Loan Parties
pursuant to the terms of Section 7.14.


“Collateral Joinder Agreement” means a joinder agreement by which an additional
pledgor or guarantor may be added to a Pledge Agreement or the Security
Agreement.


“Commitments” means the Revolving Commitment and the Term Loan Commitments.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


           “Consenting Amendment No. 1 Effective Date Term Loan B Lender” shall
have the meaning provided in Section 2.01(c)(ii).


“Consolidated Capital Expenditures” means, for any period, for AWI and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include Permitted Acquisitions.


“Consolidated EBITDA” means, for any period, for AWI and its Subsidiaries on a
consolidated basis, an amount equal to (i) Consolidated Operating Income for
such period plus (ii) the amount of depreciation and amortization expense for
such period, as determined in accordance with GAAP, plus (iii) to the extent
relating to the applicable period, (A) all extraordinary, nonrecurring or
one-time charges, (B) pro forma cost savings for acquisitions in an aggregate
amount of up to the greater of (i) $30 million or (ii) 10% of Consolidated
EBITDA, as yet unrealized, projected in good faith over the next twelve months,
(C) all non-cash charges (other than non-cash charges relating to pensions, and
provided that for any such non-cash charges resulting in a cash payment or cash
outlay in a subsequent period, Consolidated EBITDA will be reduced by the amount
of the cash payment or cash outlay in the period made), (D) cash restructuring
charges limited to $25 million in any period of four consecutive fiscal
quarters, (E) cost initiative charges embedded in cost of goods sold (cash and
non-cash charges) and which taken together
with cost initiative charges embedded in selling, general and administrative
expenses shall be limited to $10 million in any period of four consecutive
fiscal quarters, (F) cost initiative charges embedded in selling, general and
administrative expenses (cash and non-cash charges) and which taken together
with cost initiative charges embedded in cost of goods sold shall be limited to
$10 million in any period of four consecutive fiscal quarters, and (G) losses on
sales of assets (cash and non-cash), minus (iv) gains on sales of assets (cash
and non-cash).


“Consolidated Excess Cash Flow” means, for any period for AWI and its
Subsidiaries, an amount equal to (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) the cash portion of Consolidated
Interest Charges minus (d) cash taxes paid minus (e) Consolidated Mandatory
Funded Debt Payments minus (f) the amount of any voluntary prepayments of
Consolidated Funded Indebtedness (other than voluntary prepayments of revolving
lines of credit unless accompanied by a corresponding permanent reduction in the
commitments thereunder) during such fiscal year plus (g) Consolidated Net
Changes in Working Capital minus (h) the aggregate amount of cash consideration
paid during the period for Permitted Acquisitions minus (i) the aggregate amount
of Restricted Payments (other than the Special Dividend) paid in cash by AWI
during the period minus (j) cash expenditures not deducted in calculating
Consolidated EBITDA minus (k) all non-cash credits included in Consolidated
EBITDA minus (l) cash payment in respect of long-term liabilities other than
Indebtedness, minus (m) losses on sales of assets (cash and non-cash), plus (iv)
gains on sales of assets (cash and non-cash), in each case on a consolidated
basis determined in accordance with GAAP.


“Consolidated Foreign Assets” means, on any date, total assets of AWI’s Foreign
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of the fiscal quarter immediately preceding the date of
determination.


“Consolidated Funded Indebtedness” means Funded Indebtedness of AWI and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Interest Charges” means, for any period, for AWI and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
AWI and its Subsidiaries in connection with borrowed money (including
capitalized interest but excluding non-cash amortizing fees) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense of
AWI and its Subsidiaries with respect to such period under Capital Leases that
is treated as interest in accordance with GAAP.


“Consolidated Interest Income” means, for any period, interest income for AWI
and its Subsidiaries determined on a consolidated basis in accordance with GAAP.


“Consolidated Mandatory Funded Debt Payments” means for any period for AWI and
its Subsidiaries on a consolidated basis, the sum of all mandatory payments of
principal on Consolidated Funded Indebtedness, as determined in accordance with
GAAP.  For purposes of this definition, “mandatory payments of principal” (a)
shall be determined without giving effect to any reduction of such mandatory
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases, Sale and Leaseback
Transactions and Synthetic Leases, and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.05(b)(iii)
or (iv).


“Consolidated Net Changes in Working Capital” means, for any period for AWI and
its Subsidiaries, an amount (positive or negative) equal to the sum of (a) the
net amount of decreases (or minus the amount of increases) in accounts
receivable, inventory, prepaid expenses and other current assets, plus (b) the
net amount of increases (or minus the amount of decreases) in accounts payable
(including accrued interest expense), accrued expenses and other current
liabilities, in each case on a consolidated basis determined in accordance with
GAAP and as set forth in the audited annual financial statements for AWI and its
Subsidiaries delivered pursuant to Section 7.01(a).


“Consolidated Net Interest Coverage Ratio” means, as of any date of
determination for the period of four fiscal quarters most recently ended for
which AWI has delivered financial statements pursuant to Section 7.01(a) or (b),
the ratio of (a) Consolidated EBITDA to (b) the difference of cash Consolidated
Interest Charges minus cash Consolidated Interest Income (but not less than
zero).


“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus unrestricted
cash and Cash Equivalents on hand of AWI and its Domestic Subsidiaries up to
$100 million, to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended for which AWI has delivered financial statements
pursuant to Section 7.01(a) or (b).


           “Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Funded Indebtedness as of
such date minus unrestricted cash and Cash Equivalents on hand of AWI and its
Domestic Subsidiaries up to $100 million, to (b) Consolidated EBITDA for the
period of four fiscal quarters most recently ended for which AWI has delivered
financial statements pursuant to Section 7.01(a) or (b).


“Consolidated Operating Income” means, for any period, for AWI and its
Subsidiaries on a consolidated basis, the operating income of AWI and its
Subsidiaries (before deductions for interest and taxes) for that period, as
determined in accordance with GAAP, including in any event, without limitation,
AWI’s share of reported net income from WAVE for such period on an “as-earned”
basis rather than on an “as-received” basis.


           “Consolidated Secured Funded Indebtedness” means Consolidated Funded
Indebtedness of AWI and its Subsidiaries secured by a Lien.


“Consolidated Total Assets” means, on any date, total assets of AWI and its
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of the fiscal quarter immediately preceding the date of
determination.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” has the meaning specified in the definition of “Affiliate”.


           “Converted Term Loan B” means the portion of the Original Term Loan B
converted to a Term Loan B-1 pursuant to Section 2.01(c)(ii).


           “Converted Term Loan B Commitment” means, for each Converted Term
Loan B Lender, the commitment of such Lender in respect of the Converted Term
Loan B.


           “Converted Term Loan B Committed Amount” means, for each Converted
Term Loan B Lender, the amount of such Lender’s Converted Term Loan B
Commitment.


           “Converted Term Loan B Lender” means those Lenders with Converted
Term Loan B Commitments, together with successors and permitted assigns.


 “Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of AWI, as appropriate.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Loans and
Credit Extensions under this Agreement.


“Debt Transactions” means, with respect to AWI and its Subsidiaries, any sale,
issuance, placement, assumption or guaranty of Funded Indebtedness, whether or
not evidenced by a promissory note or other written evidence of Indebtedness,
other than Indebtedness permitted under subsections (a) through (f), inclusive,
and (h) through (t), inclusive, of Section 8.03.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in all cases to the fullest extent permitted by applicable Laws.


“Defaulting Lender” means, as of any date of determination, any Lender that (a)
has failed to fund any portion of the Loans, participations in L/C Obligations
or participations in Swing Line Loans required to be funded by it hereunder
within three Business Days of the date required to be funded by it hereunder and
such failure has not been cured (unless the subject of a good faith dispute),
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due (unless the subject of a good faith dispute)
and such failure has not been cured, (c) admits in writing its inability
generally to pay its debts as the become due or become the subject of a
bankruptcy or insolvency proceeding, or (d) with respect to which the Federal
Deposit Insurance Corporation has been appointed receiver or conservator by a
federal or state chartering authority or otherwise pursuant to the FDI Act (12
U.S.C. § 11(c)), unless in respect of this clause (d), such Lender shall have
provided Adequate Assurance to the Administrative Agent, the L/C Issuer and the
Swing Line Lender, as appropriate, in which case such Lender shall not be deemed
to be a Defaulting Lender solely for purposes of this clause (d); provided, that
a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof,
or the exercise or control over such lender or any direct or indirect parent
thereof, by a Governmental Authority.


“Defaulting Lender Account” has the meaning specified in Section 2.14(a)(iv).


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
AWI or any of its Subsidiaries (including the Capital Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the Permitted Dispositions, (ii) the
sale, lease, license, transfer or other disposition of inventory or other
Property in the ordinary course of business, (iii) the sale, lease, license,
transfer or other disposition of machinery, equipment or other Property no
longer used or useful in the conduct of business, (iv) any sale, lease, license,
transfer or other disposition of Property to any Loan Party, (v) any Disposition
to the extent constituting a Permitted Investment, (vi) any sale, lease,
license, transfer or other disposition of Property by any Foreign Subsidiary to
AWI or any of its Subsidiaries, (vii) dispositions of equipment or real property
to the extent that (a) such property is exchanged for credit against the
purchase price of similar replacement equipment or property or (b) the proceeds
of such disposition are reasonably promptly applied to the purchase price of
such replacement equipment or property; (viii) licenses, sublicenses, leases and
subleases not interfering in any material respect with the business of AWI or
its Subsidiaries, (ix) sales or discounts of accounts receivable in connection
with the compromise or collection thereof and (x) dispositions set forth on
Schedule 8.05.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Pledge Agreement” means that certain Amended and Restated Pledge
Agreement dated as of the Closing Date given by AWI and certain of its Domestic
Subsidiaries, as pledgors, to the Collateral Agent to secure the Obligations.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia, other than (a) a
Subsidiary which is a disregarded entity for U.S. Federal income tax purposes
and directly or indirectly holds any interest in a Subsidiary not organized
under the laws of any state of the United States or the District of Columbia or
(b) any other Subsidiary which is a Subsidiary of an entity described in the
foregoing clause (a).


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (and, in the case of an assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender), and (ii)
unless an Event of Default has occurred and is continuing, AWI (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include AWI or any
its Affiliates or Subsidiaries.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other
Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with AWI within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by AWI or any ERISA Affiliate from a Pension Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by AWI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization pursuant to Section
418 of the Code; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon AWI or any
ERISA Affiliate.


“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.


“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, (i) a rate per annum determined by the Administrative Agent to be
equal to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period, or
(ii) in the case of the Term Loan B, one and one-half percent (1.51.0%) per
annum, if greater.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased personal Property which is located outside of the United States, (b) any
personal Property (including, without limitation, motor vehicles and aircraft)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Capital Stock of any First-Tier Foreign
Subsidiary to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.14(b), (d) any personal Property which, subject to the
terms of Section 8.09, is subject to a Lien of the type described in Section
8.01(i) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such Property, provided that in any such case the prohibition
would not be rendered ineffective by the Uniform Commercial Code (including the
provisions of Sections 9-407 and 9-408 thereof) or other applicable law
(including Debtor Relief Laws), (e) any Property that is sold, conveyed or
otherwise transferred or subjected to a Lien pursuant to a Securitization
Transaction permitted pursuant to Section 8.03(j), (f) the Capital Stock of
WAVE, (g) any permit, lease, license, contract or instrument, now or hereafter
in effect of a Loan Party, or rights relating thereto, if the grant of a
security interest in such permit, lease, license, contract or instrument, or
rights relating thereto, in a manner contemplated by the Loan Documents, under
the terms thereof or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise materially and adversely alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both), provided that in any such case the prohibition,
termination or rights to terminate, accelerate or materially and adversely alter
such Loan Party’s rights, titles and interests would not be rendered ineffective
by the Uniform Commercial Code (including the provisions of Sections 9-407 and
9-408 thereof) or other applicable law (including Debtor Relief Laws), and (h)
any Property listed in Schedule 1.01 under the heading “Excluded Property”.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrowers are located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 11.14), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii) is attributable to such Foreign Lender’s failure or
inability to comply with the requirements of Section 1471 through 1474 of the
Code and any regulations promulgated thereunder to establish an exemption from
withholding thereunder.


“Existing Credit Agreement” has the meaning provided in the recitals hereof.


“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by AWI or any of its Subsidiaries.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated November 9, 2010, among AWI, the
Administrative Agent and the Arrangers.


“First-Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by a Loan Party.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer).  For purposes of this definition, the United States, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal amount of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:


(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)           all purchase money Indebtedness;


(c)           the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);


(d)           all obligations arising under standby letters of credit and
similar obligations that back obligations that would constitute Indebtedness
(but specifically excluding those that support performance obligations);


(e)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and other than obligations with respect to compensation);


(f)           all Attributable Indebtedness;


(g)           all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;


(h)           all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;


(i)           all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and


(j)           all Funded Indebtedness of the types referred to in clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer and has liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof.


For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable  by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness , or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness or  to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness  of any other Person,
whether or not such Indebtedness is assumed by such Person.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


           “Guarantors” means (i) the Borrowers (for purposes of obligations of
Subsidiaries under Swap Contracts and Treasury Management Agreements), and (ii)
each Material Domestic Subsidiary of AWI identified as a “Guarantor” on the
signature pages hereto and each other Person that joins as a Guarantor pursuant
to Section 7.12, together with their successors and permitted Assigns; provided,
that in no event shall any Securitization Subsidiary constitute a Guarantor.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.


“Guaranty Joinder Agreement” means a joinder agreement by which a Domestic
Subsidiary of AWI or other Person may become a Guarantor hereunder.  A form of
Guaranty Joinder Agreement is attached as Exhibit F.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c)(i).


“Incremental Loan Facilities” has the meaning specified in Section 2.01(d).


“Incremental Revolving Loan Facility” has the meaning provided in Section
2.01(d).


“Incremental Term Loan A” has the meaning provide in Section 2.01(d).


“Incremental Term Loan B” has the meaning provided in Section 2.01(d).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all Funded Indebtedness;


(b)           the Swap Termination Value of any Swap Contract;


(c)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and


(d)           all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning set forth in Section 11.04(b).


“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and December,
the Maturity Date and, in the case of any Swing Line Loan, any other dates as
may be mutually agreed upon by the Borrowers and the Swing Line Lender, and (b)
as to any Eurodollar Rate Loan, the last Business Day of each Interest Period
for such Loan, the date of repayment of principal of such Loan, the Maturity
Date, and in addition, where the applicable Interest Period exceeds three
months, the date every three months after the beginning of such Interest
Period.  If an Interest Payment Date falls on a date that is not a Business Day,
such Interest Payment Date shall be deemed to be the next Business Day.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six, and, if
available to all of the relevant Lenders, nine or twelve months thereafter, as
selected by the applicable Borrower in its Loan Notice; provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(iii)           no Interest Period shall extend beyond the Maturity Date; and


(iv)           no Interest Period with respect to a Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such Loan comprised of Eurodollar Rate Loans that is expiring prior
to the applicable principal amortization payment date plus the portion comprised
of Base Rate Loans equals or exceeds the principal amortization payment then
due.
“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of AWI and its Subsidiaries for the fiscal
quarter ending September 30, 2010, including balance sheets and statements of
income or operations, shareholders’ equity and cash flows.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of either of the
Borrowers or any of their respective Subsidiaries.


“IP Rights” has the meaning set forth in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Applicable Borrower (or any Subsidiary) or in favor the
applicable L/C Issuer and relating to any such Letter of Credit.


“Joinder Agreements” means a Guaranty Joinder Agreement, a Lender Joinder
Agreement and/or a Collateral Joinder Agreement, as appropriate.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“L/C Commitment” means, with respect to any L/C Issuer, the commitment of such
L/C Issuer to issue and to honor payment obligations under Letters of Credit in
accordance with Section 2.03.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


“L/C Issuer” means with respect to a particular Letter of Credit (a) as to
Existing Letters of Credit, the Lenders identified on Schedule 2.03, (b) Bank of
America in its capacity as issuer of such Letter of Credit or (c) such other
Lender selected by the Applicable Borrower (upon notice to the Administrative
Agent) from time to time to issue such Letter of Credit, or any successor issuer
of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swing Line Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with their
respective successors and assigns.


“Lender Joinder Agreement” means a joinder agreement by which a Lender is joined
under this Agreement to provide additional commitments in respect of the
Replacement Term Loan B Commitments, an Incremental Loan Facility or otherwise.


 “Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.


“Letter of Credit” means any Existing Letter of Credit and each letter of credit
issued hereunder.  A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” has the meaning specified in Section
2.03(a)(i).  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Committed Amount.


“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).


“Liquidity” means, at any time, the sum of (i) unrestricted cash and Cash
Equivalents on hand, plus (ii) the aggregate unused amount of Revolving
Commitments hereunder.


“Loan” means any Revolving Loan, Swing Line Loan or Term Loan, and the Base Rate
Loans and Eurodollar Rate Loans comprising such Loans.


“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents
and the Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, Swing Line
Loans or Term Loan, (b) a conversion of Loans from one Type to the other, or (c)
a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(b), which, if
in writing, shall be substantially in the form of Exhibit A-1 or Exhibit A-2,
with respect to Revolving Loans and Term Loans, and Exhibit B, with respect to
Swing Line Loans.


“Loan Parties” means, collectively, the Borrowers and each Guarantor.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of AWI and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrowers and
their respective Subsidiaries taken as a whole to perform their obligations
under any Loan Document to which they are a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrowers and their respective Subsidiaries taken as a whole of any Loan
Document to which they are a party.


“Material Domestic Real Property” means (a) the real property listed on Schedule
6.20(a)(ii) and (b) after the Closing Date, real property with net book value,
as to any individual real property, in excess of $5,000,000.


“Material Domestic Subsidiary” means any Domestic Subsidiary of AWI that
individually, or together with its Subsidiaries on a consolidated basis, has
assets of more than $2,000,000; provided, that in no event shall any
Securitization Subsidiary constitute a Material Domestic Subsidiary.


“Material First-Tier Foreign Subsidiary” means (a) Armstrong World Industries
(Australia) Pty. Ltd., (b) Armstrong World Industries Canada Ltd. and (c) any
other First-Tier Foreign Subsidiary that individually, or together with its
Subsidiaries on a consolidated basis, has assets of more than $10,000,000;
provided, however, that notwithstanding the foregoing, the following Foreign
Subsidiaries shall not constitute Material First-Tier Foreign Subsidiaries: (i)
any Foreign Subsidiary organized under the laws of the People’s Republic of
China or any state or other political subdivision thereof and (ii) any other
Foreign Subsidiary if a pledge of such Foreign Subsidiary’s Capital Stock
violates any Law or could reasonably be expected to have an adverse effect on
the business of such Foreign Subsidiary.


“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), November 23, 2015, (b) as
to the Term Loan A, November 23, 2015, and (c) as to the Term Loan B, May 23,
2017,March 10, 2018, and (c) as to any other Term Loan (other than Term Loan A
or Term Loan B) established hereunder, the date provided in the applicable
Lender Joinder Agreement or other documentation establishing such Incremental
Loan Facility hereunder.


“Maximum Rate” has the meaning provided in Section 11.09.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as co-lead arranger and joint book manager.


“MNPI” has the meaning provided in clause (3) of the proviso to Section
2.05(a)(ii)(A).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgaged Properties” means that real property that may become the subject of a
Mortgage.


“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given to secure the Obligations with regard to real property in each
case as amended and modified.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which AWI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
(including insurance proceeds and condemnation awards) received by AWI or  any
of its Subsidiaries, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions), (b) taxes paid or payable as a result thereof, (c) the
amount necessary to retire any Indebtedness secured by a Permitted Lien on the
related Property, (d) amounts paid or reserved to fund any liabilities in
connection with any Disposition and (e) for Debt Transactions, the “Net Cash
Proceeds” subject to mandatory prepayment under Section 2.05(b)(iii) will be
reduced by the portion thereof used or to be used for a Permitted Acquisition or
to refinance other permitted Indebtedness, in each case, in the period beginning
two month prior to the date of the Debt Transaction and ending two months after
the date of the Debt Transaction; understood and agreed that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by the
Borrowers or any Subsidiary in any Disposition or Involuntary Disposition when
and as received.


“Non-Consenting Lender” has the meaning provided in Section 11.14.


“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).


“Net Funded Amount” has the meaning provided in Section 2.02(d).


“Notes” means the Revolving Notes, the Swing Line Note and the Term Loan Notes.


“Notice of Continuation/Conversion” means the written notice of continuation or
conversion in substantially the form of Exhibit A-2.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.  The foregoing
shall also include (a) all obligations under any Swap Contract between AWI or
any of its
Subsidiaries and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between AWI or any of its Subsidiaries and any Lender or
Affiliate of a Lender.


“Offer for Discounted Prepayment” has the meaning provided in Section
2.05(a)(ii)(C).


“OID” has the meaning provided in Section 2.02(d).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Original Term Loan B” means the term loan made on the Closing Date as provided
in Section 2.01(c)(i).


           “Original Term Loan B Commitment” means, for each Original Term Loan
B Lender, the commitment of such Lender to make a portion of the Original Term
Loan B.


           “Original Term Loan B Committed Amount” means, for each Original Term
Loan B Lender, the amount of such Lender’s Original Term Loan B Commitment.  The
aggregate Original Term Loan B Committed Amount was Five Hundred Fifty Million
Dollars ($550,000,000).


 “Original Term Loan B Lender” means those Lenders with Original Term Loan B
Commitments as of the Closing Date, together with their successors and permitted
assigns.
 
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts; and (c) with respect to
the Term Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any prepayments or repayments of the Term Loan on such
date.


“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Patriot Act” has the meaning provided in Section 11.17.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by AWI or any ERISA
Affiliate or to which AWI or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.


“Permitted Acquisitions” means Investments consisting of an Acquisition by a
Loan Party, provided that (i) immediately after giving effect to such
Acquisition, such Loan Party would be in compliance with Section 8.07, (ii) in
the case of an Acquisition of all or substantially all of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) where the
Consolidated Net Leverage Ratio is or will be greater than 3.5:1.0, the cost
(including assumed indebtedness) of all Acquisitions from the Closing Date shall
not exceed $100,000,000 in the aggregate, (iv) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis, (v) AWI will be in compliance with the financial covenants
under Section 8.11 after giving effect thereto on Pro Forma Basis and (vi) AWI
shall deliver to the Administrative Agent a compliance certificate confirming
the foregoing, in form and detail reasonably satisfactory to the Administrative
Agent.


           “Permitted Dispositions” means (i) the sale or disposition of all or
any portion of the cabinet business, (ii) the sale or disposition of all or any
portion of the European flooring business, (iii) the sale or disposition of
surplus real estate in Germany with a value not in excess of euro 5 million, and
(iv) the sale or disposition of assets relating to the vinyl sheet flooring
plant in Teesside, England with a value not in excess of GBP 7 million, in each
case, accomplished by the sale of one or more relevant Subsidiaries, the sale of
assets or a combination thereof.


“Permitted Investments” means, at any time, Investments by AWI or any of its
Subsidiaries permitted to exist at such time pursuant to the terms of Section
8.02.


“Permitted Liens” means, at any time, Liens in respect of Property of AWI or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by AWI or, with respect to any such plan that is
subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.


“Platform” has the meaning specified in Section 7.02.


“Pledge Agreements” means (a) Domestic Pledge Agreement, (b) the Australian
Pledge Agreement, (c) the Canadian Pledge Agreement and (d) any other pledge
agreement given by any Person to the Collateral Agent to secure the Obligations,
in each case as amended and modified.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 and for purposes of determining the Applicable Rate, that
any Disposition, Involuntary Disposition, Acquisition or incurrence or
assumption of Indebtedness pursuant to subsections (e), (g) or (h) of Section
8.03 or pursuant to an Incremental Loan Facility shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which AWI has delivered financial
statements pursuant to Section 7.01(a) or (b).  In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition, (i)
income statement and cash flow statement items (whether positive or negative)
attributable to the Property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (ii)
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement items attributable to the Person or Property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for AWI and its Subsidiaries in accordance with GAAP
or in accordance with any defined terms set forth in this Section 1.01 and (B)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by AWI or any Subsidiary (including the Person or Property acquired) in
connection with such transaction and any Indebtedness of the Person or Property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of AWI containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which AWI
has delivered financial statements pursuant to Section 7.01(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis.


“Pro Rata Share” means, as to each Lender at any time, (a) with respect to such
Lender’s Revolving Commitment at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the Aggregate Revolving Committed Amount at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof and (b) with respect to such Lender’s outstanding Term Loan
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the principal amount of the Term Loan
held by such Lender at such time and the denominator of which is the aggregate
principal amount of the Term Loan at such time.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01.


“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


“Public Indenture” means any indenture executed by the Borrowers pursuant to
which Public Notes have been or will be issued.


“Public Lender” has the meaning specified in Section 7.02.


“Public Notes” means any senior unsecured notes issued by the Borrowers after
the Closing Date pursuant to an offering consummated in accordance with the
Securities Act of 1933 or pursuant to an offering registered under the
Securities Act of 1933.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


           “Replacement Term Loan B” means the replacement term loan made
pursuant to Section 2.01(c)(ii).


           “Replacement Term Loan B Commitment” means, for each Replacement Term
Loan B Lender, the commitment of such Lender to make a portion of the
Replacement Term Loan B.


           “Replacement Term Loan B Committed Amount” means, for each
Replacement Term Loan B Lender, the amount of such Lender’s Replacement Term
Loan B Commitment.  The aggregate Replacement Term Loan B Committed Amount is an
amount equal to the aggregate amount of the portion of the Original Term Loan B
not consisting of the Converted Term Loan B on the Amendment No. 1 Effective
Date.


           “Replacement Term Loan B Lender” means those Lenders with Replacement
Term Loan B Commitments, together with successors and permitted assigns.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.


“Repricing Transaction” means the incurrence by the Borrower or any of its
Subsidiaries of any new or additional term loans (whether issued pursuant to an
amendment to this Credit Agreement or pursuant to a separate financing) that is
broadly marketed or syndicated to institutional investors in financings similar
to the Term Loan B (i) having an effective interest rate margin or weighted
average yield (to be determined by the Administrative Agent consistent with
generally accepted financial practice, after giving effect to, among other
factors, margins, upfront or similar fees or original issue discount shared with
all lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) that is less than the Applicable
Rate for, or weighted average yield (to be determined by the Administrative
Agent on the same basis) of, the Term Loan B and (ii) the proceeds of which are
used to repay, in whole or in part, principal of the outstanding Term Loan B.


“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


“Request for Solicitation” has the meaning provided in Section 2.05(a)(ii)(B).


“Requested Term Loan B Amount” has the meaning provided in Section 2.02(d).


“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments, or if the Commitments
shall have expired or been terminated, Lenders having in the aggregate more than
fifty percent (50%) of the outstanding Loans and L/C Obligations (including, in
each case, the aggregate amount of each Lender’s participation interests in L/C
Obligations and Swing Line Loans); provided that the Commitments of, and the
portion of the applicable Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making determinations of “Required
Lenders” hereunder.


           “Required Revolving Lenders” means, as of any date of determination,
Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or, if the Revolving Commitments shall have expired or
been terminated, Revolving Lenders having more than fifty percent (50%) of the
Total Revolving Outstandings (including, in each case, the aggregate principal
amount of each Revolving Lender’s participation interests in L/C Obligations and
Swing Line Loans); provided that the Revolving Commitments of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making determinations of Required
Revolving Lenders.


“Required Term Loan A Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the aggregate principal amount of Term
Loan A Commitments; provided that the Term Loan A Commitments held or deemed
held by any Defaulting Lender shall be excluded for purposes of making
determinations of Required Term Loan A Lenders.


“Required Term Loan B Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the aggregate principal amount of Term
Loan B Commitments; provided that the Term Loan B Commitments held or deemed
held by any Defaulting Lender shall be excluded for purposes of making
determinations of Required Term Loan B Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president and treasurer or vice president and controller
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to the Capital Stock of AWI or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or of any option, warrant or other right to acquire any such
Capital Stock.


“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans. The amount
of the initial Revolving Commitments is identified on Schedule 2.01.


“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns.  The initial Revolving Lenders are
identified on the signature pages hereto and on Schedule 2.01.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“Revolving Note” has the meaning specified in Section 2.11(a).


           “Revolving Obligations” means Revolving Loans, Swing Line Loans and
L/C Obligations.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to AWI or any Subsidiary,
any arrangement, directly or indirectly, with any person whereby AWI or such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Indebtedness” means any Indebtedness under any Securitization
Transaction.


“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.


“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or affiliate to which such Person sells, conveys or otherwise
transfers, or grants a Lien on Securitization Receivables pursuant to a
Securitization Transaction.


“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which AWI
or any Affiliate of AWI may sell, convey or otherwise transfer, or grant a Lien
on, accounts, payments, receivables, accounts receivable, rights to future lease
payments or residuals or similar rights to payment and in each case any related
assets (the “Securitization Receivables”) to a Securitization Subsidiary.


“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Collateral Agent by each of the Loan Parties.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is generally able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature,
(b) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (c) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (d) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay all
liabilities of such Person on its debts as they become absolute and matured.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.


“Special Dividend” means a dividend payable to shareholders of AWI in an amount
not to exceed $825 million declared on or after the date hereof.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, directly, or indirectly through one or more intermediaries, or both, by
such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
AWI.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in accordance with
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” has the meaning specified in Section 2.04(a).  The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Committed Amount.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


           “Term Loan” means the Term Loan A, the Term Loan B and any term loan
established under the Incremental Loan Facilities.


           “Term Loan A” has the meaning provided in Section 2.01(b).


           “Term Loan A Commitment” means, for each Term Loan A Lender, the
commitment of such Lender to make a portion of the Term Loan A hereunder;
provided that, at any time after funding of the Term Loan A, determinations of
“Required Lenders” and “Required Term Loan A Lenders” shall be based on the
Outstanding Amount of the Term Loan A.


“Term Loan A Committed Amount” means, for each Term Loan A Lender, the amount of
such Lender’s Term Loan A Commitment.  The amount of each initial Term Loan A
Committed Amount is identified on Schedule 2.01.


           “Term Loan A Lender” means those Lenders with Term Loan A
Commitments, together with their successors and permitted assigns.  The initial
Term Loan A Lenders are identified on the signature pages hereto and on Schedule
2.01.


           “Term Loan A Note” has the meaning provided in Section 2.11(a).


           “Term Loan B” has the meaning provided in Section 2.01(c).
           “Term Loan B” means (i) until the conversion of interests and
prepayment of the Original Term Loan B on the Amendment No. 1 Effectiveness Date
pursuant to the provisions of Amendment No. 1, the Original Term Loan B, and
(ii) thereafter, the Term Loan B-1.


           “Term Loan B Commitment” means, for each Term Loan B Lender, the
commitment of such Lender to make a portion of the Term Loan B hereunder (i)
until the Amendment No. 1 Effective Date, the Original Term Loan B Commitments,
and (ii) thereafter, the Term Loan B-1 Commitments; provided that, at any time
after the funding of the Term Loan B Commitments, determinations of “Required
Lenders” and “Required Term Loan B Lenders” shall be based on the Outstanding
Amount of the Term Loan B.


“Term Loan B Committed Amount” means, for each Term Loan B Lender, the amount of
such Lender’s Term Loan B Commitment.  The amount of each initial (i) until the
Amendment No. 1 Effectiveness Date, the Original Term Loan B Committed Amount is
identified on Schedule 2.01., and (ii) thereafter, the Term Loan B-1 Committed
Amount.


           “Term Loan B Lender” means those Lenders with Term Loan B
Commitments, together with their successors and permitted assigns.  The initial
Term Loan B Lenders are identified on the signature pages hereto and on Schedule
2.01.(i) until the Amendment No. 1 Effectiveness Date,  the Original Term Loan B
Lenders, and (ii) thereafter, the Term Loan B-1 Lenders.


           “Term Loan B Note” has the meaning provided in Section 2.11(a).


           “Term Loan B-1” means (i) the Converted Term Loan B and (ii) the
Replacement Term Loan B, as provided in Section 2.01(c)(ii).


           “Term Loan B-1 Committed Amount” means (i) the Converted Term Loan B
Committed Amounts of the Converted Term Loan B Lenders in respect of the
Converted Term Loan B, and (ii) the Replacement Term Loan B Committed Amounts of
the Replacement Term Loan B Lenders in respect of the Replacement Term Loan B.


           “Term Loan B-1 Commitments” means (i) the commitments of the
Converted Term Loan B Lenders in respect of the Converted Term Loan B, and (ii)
the commitments of the Replacement Term Loan B Lenders in respect of the
Replacement Term Loan B.


           “Term Loan B-1 Lenders” means (i) the Converted Term Loan B Lenders,
and (ii) the Replacement Term Loan B Lenders.


           “Term Loan Commitments” means (i) the Term Loan A Commitments, (b)
the Term Loan B Commitments, and (ii) any term loan commitments established
under the Incremental Loan Facilities, provided that in any such case, at any
time after funding of the respective term loan, determinations of “Required
Lenders” and required lenders for the particular tranche of term loan thereby
established shall be based on the Outstanding Amount of the term loan.


           “Term Loan Notes” means the Term Loan A Notes, the Term Loan B Notes
and any other promissory notes given to evidence Term Loans established under
the Incremental Loan Facilities.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“TPG” means TPG Capital, L.P., investment funds managed by TPG Capital, L.P.,
and their respective Affiliates, other than any portfolio companies of the
foregoing.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchasing card, travel card,
account reconciliation and reporting and trade finance services.


“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.


“Uniform Commercial Code” means the Uniform Commercial Code in effect in any
applicable jurisdiction from time to time.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“WAVE” means the unincorporated joint venture established pursuant to that Joint
Venture Agreement dated March 23, 1992, between Armstrong Ventures, Inc. and
Worthington Industries, Inc.


1.02           Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


(b)           (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.


(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)           The term “including” is by way of example and not limitation.


(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.


(a)           Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time.


(b)           AWI will provide a written summary of material changes in GAAP and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(a).  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either AWI or the Required
Lenders shall so request,
the Administrative Agent, the Lenders and AWI shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) AWI
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


(c)           All calculations of the financial covenants in Section 8.11 shall
be made on a Pro Forma Basis.


1.04           Rounding.


Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).


1.05           References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.06           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.07           Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           Revolving Loans and Term Loans.


(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to either Borrower in Dollars
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (i) with regard to the Revolving
Lenders collectively, the Total Revolving Outstandings shall not exceed TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (as such amount may be increased or
decreased in accordance with the provisions hereof, the “Aggregate Revolving
Committed Amount”) and (ii) with regard to each Revolving Lender individually,
such Revolving Lender’s Pro Rata Share of Total Revolving Outstandings shall not
exceed such Revolving Lender’s Revolving Commitment.  Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


(b)           Term Loan A.  Subject to the terms and conditions set forth
herein, the Term Loan A Lenders, severally and not jointly, agree to make an
advance to either Borrower on the Closing Date of their Pro Rata Share of a term
loan (the “Term Loan A”) in the aggregate principal amount of TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000).  The Term Loan A may consist of Base Rate Loans,
Eurodollar Rate Loans, or a combination thereof, as the Borrowers may
request.  Amounts repaid on the Term Loan A may not be reborrowed.


(c)           Term Loan B.  Subject to the terms and conditions set forth
herein, the


(i)           Original Term Loan B.  On the Closing Date, the Original Term Loan
B Lenders, severally and not jointly, agree to makemade an advance to either
Borrower on the Closing Datethe Borrowers of their Pro Rata Share of a term loan
(the “Original Term Loan B”) in thean original aggregate principal amount of
FIVE HUNDRED FIFTY MILLION DOLLARS ($550,000,000), which loan will bewas made
net of original issue discount (as referenced in Section 2.02(d) hereof).  .  On
the Amendment No. 1 Effective Date, the outstanding principal balance of the
Original Term Loan B is $550,000,000.


(ii)           Reconstitution of Term Loan B.  Subject to the terms and
conditions set forth in Amendment No. 1, on the Amendment No. 1 Effective Date,
(i) the Replacement Term Loan B Lenders, severally and not jointly, agree to
make an advance of their pro rata share of a replacement term loan (the
“Replacement Term Loan B”, which shall constitute part of Term Loan B-1) to the
Borrowers in an aggregate principal amount equal to the Replacement Term Loan B
Committed Amount, and (ii) the portion of the Original Term Loan B as to which
each Amendment No. 1 Effective Date Term Loan B Lender (each a “Consenting
Amendment No. 1 Effective Term Loan B Lender”) shall have consented to Amendment
No. 1 and thus elected to convert into the Term Loan B-1 pursuant to Amendment
No. 1 (the “Converted Term Loan B”) will be converted into the remainder of Term
Loan B-1. For the avoidance of doubt, the conversion will not constitute a
novation of any interest owing to any Consenting Amendment No. 1 Effective Date
Term Loan B Lender and each such Consenting Amendment No. 1 Effective Term Loan
B Lender will receive all accrued and unpaid interest owing to it from the
Borrowers through but not including the Amendment No. 1 Effective Date with
respect to its Converted Term Loan B (which, in the case accrued interest, shall
be payable on the Amendment No. 1 Effective Date).  On the Amendment No. 1
Effective Date, the Term Loan B-1 will be “issued” at par without any original
issue discount, will have an outstanding principal balance of $550,000,000 and
will consist of the Replacement Term Loan B and the Converted Term Loan B.
Immediately following the Amendment No.1 Effective Date, Term Loan B-1 shall be
deemed Term Loan B.  None of the Replacement Term Loan B, the Converted Term
Loan B or Term Loan B-1 shall be deemed an Incremental Loan Facility.


The Term Loan B may consist of Base Rate Loans, Eurodollar Rate Loans, or a
combination thereof, as the Borrowers may request; provided that that existing
Interest Periods for the Term Loan B will be terminated on the Amendment No. 1
Effective Date and new Interest Period elections made in respect
thereof.  Amounts repaid on the Term Loan B may not be reborrowed.


           (d)           Incremental Loan Facilities.  At any time on or after
the Closing Date, the Borrowers may, on written notice to the Administrative
Agent, establish additional credit facilities with Lenders or other lenders who
shall become Lenders (collectively, the “Incremental Loan Facilities”) by
increasing the Aggregate Revolving Committed Amount or establishing other
revolving credit commitments (the “Incremental Revolving Loan Facility”),
increasing the amount of the Term Loan A (the “Incremental Term Loan A”),
increasing the amount of the Term Loan B (the “Incremental Term Loan B”), or
establishing a new term loan or loans as provided herein; provided that, with
respect to the establishment of any such Incremental Loan Facility:


(i)           the aggregate amount of loans and commitments for all Incremental
Loan Facilities established after the Closing Date hereunder shall not exceed
the greater of (A) THREE HUNDRED MILLION DOLLARS ($300,000,000) or (B) up to a
Consolidated Net Secured Leverage Ratio of 2.5:1.0;


(ii)           (A) no Default or Event of Default shall exist immediately before
or immediately after giving effect thereto, (B) AWI shall be in compliance with
the financial covenants under Section 8.11 after giving effect thereto on a Pro
Forma Basis (assuming for purposes hereof that the entire amount of the
Incremental Loan Facility is fully drawn and funded), (C) the conditions for
Credit Extensions under subsections (a) and (b) of Section 5.02 are or can be
satisfied on such date, and (D) AWI shall demonstrate compliance with the sizing
condition for the Incremental Loan Facility in clause (i) hereinabove;


(iii)           AWI will provide (A) a compliance certificate from a Responsible
Officer confirming satisfaction of the foregoing conditions in clause (ii) above
and demonstrating compliance with the financial covenants hereunder after giving
effect to such Incremental Loan Facility on a Pro Forma Basis (assuming for
purposes hereof, that the amount of such Incremental Loan Facility is fully
drawn and funded), and (B) supporting resolutions, legal opinions, promissory
notes and other items as may be reasonably required by the Administrative Agent;


(iv)           lenders providing loans and commitments for such Incremental Loan
Facility will provide a Lender Joinder Agreement and such other agreements
reasonably acceptable to the Administrative Agent;


           (v)           upfront and/or arrangement fees, if any, in respect of
the new commitments or loans so established, shall be paid; and


(vi)           to the extent necessary in the reasonable judgment of the
Administrative Agent, amendments to each of the Collateral Documents, if any,
and related documents or agreements shall have been made, in each case in a
manner reasonably satisfactory to the Administrative Agent.


In connection with establishment of any Incremental Loan Facility, (1) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Loan Facility without their prior written approval,
(2) neither the Administrative Agent nor any of the Arrangers shall have any
responsibility for arranging any such additional commitments without their prior
written consent and subject to such conditions, including fee arrangements, as
they may provide in connection therewith and (3) Schedule 2.01 will be deemed to
be revised to reflect the Lenders, Loans, Commitments and pro rata shares or
percentages after giving effect to establishment of such Incremental Loan
Facility.


(e)            Additional Conditions for Establishment of Incremental Revolving
Loan Facility. In addition to the requirements of Section 2.01(d), establishment
of an Incremental Revolving Loan Facility is subject to the following additional
conditions:


(i)     any such increase will be in a minimum principal amount of $10,000,000
and integral multiples of $1,000,000 in excess thereof;


(ii)    any new lender providing loans and commitments for the Incremental
Revolving Loan Facilities must be reasonably acceptable to the L/C Issuer and
the Swing Line Lender; and


(iii)   if any Revolving Loans are outstanding at the time of establishment of
the Incremental Revolving Loan Facility, the Borrower will make such payments
and adjustments on the Revolving Loans (including payment of any break-funding
amounts owing under Section 3.05) as may be necessary to give effect to the
revised commitment amounts and Pro Rata Shares, it being agreed that the
Administrative Agent shall, in consultation with the Borrower, manage the
allocation of the revised Pro Rata Shares to the existing Eurodollar Rate Loans
in such a manner as to minimize the break-funding amounts so payable by the
Borrower.


Any Incremental Revolving Loan Facility established by way of increasing the
Aggregate Revolving Commitments under Section 2.01(a) shall be a part of the
Revolving Loans and Revolving Commitments hereunder subject to the same terms
and conditions without distinction from the Revolving Loans and Revolving
Commitments existing prior to their establishment, except as may be expressly
provided in connection therewith (such as any upfront fees, different interest
rate or different later final maturity date); provided that the final maturity
date of any Incremental Revolving Loan Facility shall be no earlier than the
final maturity date of the then existing Revolving Loans and Revolving
Commitment.
 
 
(f)           Additional Conditions for Establishment of Incremental Term Loan
A.  In addition to the requirements of Section 2.01(d), establishment of an
Incremental Term Loan A is subject to the following additional conditions:


(i)     any such increase will be in a minimum principal amount of $20,000,000
and integral multiples of $5,000,000 in excess thereof;


(ii)    the Applicable Borrower will make such payments and adjustments on the
Term Loan A (including payment of any break-funding amounts owing under Section
3.05) as may be necessary to give effect to the revised commitment amounts and
pro rata shares or percentages, it being agreed that the Administrative Agent
shall, in consultation with the Borrowers, manage the allocation of the revised
pro rata shares to the existing Eurodollar Rate Loans in such a manner as to
minimize the break-funding amounts so payable by the Borrowers; and


(iii)   in the case of an increase in the amount of the Term Loan A after the
first principal amortization payment date, adjustments will be made to the
schedule of amortization payment provided in Section 2.07(c), as appropriate, to
give effect thereto such that payments of principal, interest and other amounts
will be made on the same basis as for the underlying Term Loan A and the
principal amortization payments made to the holders of the Term Loan A will be
not less than that which was payable prior to giving effect to the Incremental
Loan Facility.


Any Incremental Term Loan A established under Section 2.01(d) shall be a part of
the Term Loan A hereunder subject to the same terms and conditions without
distinction from the Term Loan A existing prior to their establishment, except
as may be expressly provided in connection therewith (such as upfront fees,
different interest rate or different later final maturity date); provided that
the final maturity date of any Incremental Term Loan A shall be no earlier than
the final maturity date of the then existing Term Loan A.


           (g)           Additional Conditions for Establishment of Incremental
Term Loan B.  In addition to the requirements of Section 2.01(d), establishment
of an Incremental Term Loan B is subject to the following additional conditions:


(i)           any such increase will be in a minimum principal amount of
$20,000,000 and integral multiples of $5,000,000 in excess thereof;


(ii)           the Applicable Borrower will make such payments and adjustments
on the Term Loan B (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and pro rata shares or percentages, it being agreed that the
Administrative Agent shall, in consultation with the Borrowers, manage the
allocation of the revised pro rata shares to the existing Eurodollar Rate Loans
in such a manner as to minimize the break-funding amounts so payable by the
Borrowers; and


(iii)           in the case of an increase in the amount of the Term Loan B
after the first principal amortization payment date, adjustments will be made to
the schedule of amortization payment provided in Section 2.07(d), as
appropriate, to give effect thereto such that payments of principal, interest
and other amounts will be made on the same basis as for the underlying Term Loan
B and the principal amortization payments made to the holders of the Term Loan B
will be not less than that which was payable prior to giving effect to the
Incremental Loan Facility.


Any Incremental Term Loan B established under Section 2.01(d) shall be a part of
the Term Loan B hereunder subject to the same terms and conditions without
distinction from the Term Loan B existing prior to their establishment, except
as may be expressly provided in connection therewith (such as upfront fees,
different interest rate or different later final maturity date); provided that
the final maturity date of any Incremental Term Loan B shall be no earlier than
the final maturity date of the then existing Term Loan B.


           (h)           Additional Conditions for Establishment of Incremental
Term Loan Facilities.  In addition to the requirements of Section 2.01(d),
establishment of another term loan is subject to the following additional
conditions:


           (i)           any such Term Loan or increase in the amount of an
existing Term Loan (other than the Term Loan B) will be in a minimum principal
amount of $50,000,000 and integral multiples of $10,000,000 in excess thereof;


           (ii)           if the aggregate amount of loans and commitments under
another term loan established hereunder is being increased, the Applicable
Borrower will make such payments and adjustments on the term loan (including
payment of any break-funding amounts owing under Section 3.05) as may be
necessary to give effect to the revised commitment amounts and percentages, it
being agreed that the Administrative Agent shall, in consultation with the
Borrowers, manage the allocation of the revised commitment percentages to the
existing Eurodollar Rate Loans in such a manner as to minimize the break-funding
amounts so payable by the Borrowers;


           (iii)           in the case of an increase in the amount of another
term loan established hereunder after the first principal amortization payment
date, adjustments will be made to the schedule of amortization payment provided
in Section 2.07(c), as appropriate, to give effect thereto such that payments of
principal, interest and other amounts will be made on the same basis as for the
underlying term loan and the principal amortization payments made to the holders
of the existing underlying term loan will be not less than that which was
payable prior to giving effect to the Incremental Loan Facility;


(iv)           the new term loan being established will have a final maturity
date that is at least six (6) months beyond the final maturity date for the Term
Loan B (or other term loan established as an Incremental Loan Facility
hereunder) and an average weighted life-to-maturity from the date of issuance
not less than the remaining average weighted life-to-maturity for the Term Loan
B (or other term loan established as an Incremental Loan Facility hereunder)
from such date;


(v)           it is acknowledged that pricing for the new term loans established
as an Incremental Loan Facility hereunder may have pricing that is higher or
lower than pricing applicable to the Term Loan B (or other term loan established
as an Incremental Loan Facility hereunder); provided that the all-in-yield of
each such new term loan shall be as provided in the amendment and joinder
agreements pursuant to which the such new term loan is established (it being
understood that the “all-in-yield” shall be determined after taking into account
original issue discount (assuming a four year average life), fees (other than
bona fide arrangement, underwriting, structuring or similar fees not generally
shared with the applicable Lenders) and interest rate (including any applicable
LIBOR floor)), and provided further that in the event that the all-in-yield for
such new term loan is fifty basis points (0.50%) or more greater than the
all-in-yield for the Term Loan B (or other term loan previously established as
an Incremental Loan Facility hereunder), then the all-in-yield for the Term Loan
B (or other term loan previously established as an Incremental Loan Facility
hereunder) will be increased such that after giving effect thereto the
all-in-yield for the Term Loan B (or other term loan established as an
Incremental Loan Facility hereunder) is fifty basis points (0.50%) or less than
the all-in-yield for the new term loan; and


(vi)           except with respect to maturity, amortization (weighted average
life-to-maturity) and pricing as provided hereinabove, any additional term loan
established pursuant to this clause (h), shall have terms that are the same or
less restrictive than those for the Term Loan B.


For purposes of this subsection only, the Applicable Percentage for any new term
loan established hereunder will be deemed to include all upfront or similar fees
or original issue discount (amortized over the life of such term loan) payable
to all Lenders of such term loans, but exclusive of any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders of such term loans.


2.02           Borrowings, Conversions and Continuations of Loans.


(a)           (i)           Each Borrowing shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to the requested date of any
Borrowing of Eurodollar Rate Loans, and (B) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans (or, in the case of
Borrowings on the Amendment No. 1 Effective Date, such shorter period as to
which the Administrative Agent may consent).  Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by an authorized officer of the Applicable Borrower.  Each Borrowing
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Loan Notice (whether telephonic or written) shall specify (A) whether the
Applicable Borrower’s request is with respect to Revolving Loans or a Term Loan,
(B) the requested date of the Borrowing (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, (D) the Type of Loans to be borrowed
and (E) if applicable, the duration of the Interest Period with respect
thereto.  If a Borrower fails to specify a Type of a Loan in a Loan Notice, then
the applicable Loans shall be made as Base Rate Loans.  Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If a
Borrower requests a Borrowing of Eurodollar Rate Loans in any Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(ii)           Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans.  Each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Applicable
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Applicable Borrower; provided, however, that if, on the date of a Borrowing of
Revolving Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Applicable Borrower as
provided above.


(iii)           The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public
announcement of such change.


(b)           The Borrowers shall have the option, on any Business Day, to
extend existing Loans into a subsequent permissible Interest Period or to
convert Loans into Loans of another interest rate type; provided, however, that
(i) except as provided in Section 3.05, Eurodollar Rate Loans may be converted
into Base Rate Loans or extended as Eurodollar Rate Loans for new Interest
Periods only on the last day of the Interest Period applicable thereto, (ii)
Loans extended as, or converted into, Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (iii) any request for continuation or conversion of a Eurodollar
Rate Loan which shall fail to specify an Interest Period shall be deemed to be a
request for an Interest Period of one month.  Each such continuation or
conversion shall be effected by the Applicable Borrower by giving a Notice of
Extension/Conversion (or telephonic notice promptly confirmed in writing) to the
office of the Administrative Agent specified in Section 11.02, or at such other
office as the Administrative Agent may designate in writing, prior to 11:00
a.m., on the Business Day of, in the case of the conversion of a Eurodollar Rate
Loan into a Base Rate Loan, and on the third Business Day prior to, in the case
of the continuation of a Eurodollar Rate Loan as, or conversion of a Base Rate
Loan into, a Eurodollar Rate Loan, the date of the proposed continuation or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto.  In the event the Applicable Borrower
fails to request continuation or conversion of any Eurodollar Rate Loan in
accordance with this Section, or any such conversion or continuation is not
permitted or required by this Section, then such Eurodollar Rate Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto.  The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed continuation or conversion
affecting any Revolving Loan.


(c)           After giving effect to all Borrowings, conversions and
continuations of Revolving Loans, there shall not be more than (i) five (5)
Interest Periods in effect with respect to Revolving Loans, (ii) five (5)
Interest Periods in effect with respect to the Term Loan A, (iii) five (5)
Interest Periods in effect with respect to the Term Loan B, and (iv) five (5)
Interest Periods in effect with respect to any Term Loan (other than the Term
Loan A or the Term Loan B) established under the Incremental Loan Facilities.


(d)           The Original Term Loan B shall bewas made and issued with an
original issue discount (“OID”) of one-half of one percent (0.5%) of the
aggregate principal amount of the Term Loan such that the proceeds of the
Original Term Loan B will bewere advanced net of the OID (which OID will be
retained by the Original Term Loan B Lenders, such net amount of the Original
Term Loan B being the “Net Funded Amount” and the aggregate principal amount of
the Original Term Loan  B as referenced in Section 2.01(c) being the “Requested
Original Term Loan B Amount”.  The amount of the OID will bewas the difference
between the Requested Original Term Loan B Amount and the Net Funded
Amount.  For all purposes other than funding, the aggregate outstanding
principal amount of the Original Term Loan B immediately after giving effect to
the Borrowing on the Closing Date, and the amount of the Original Term Loan B
repayable hereunder, shall be the Requested Original Term Loan B Amount.  The
OID shall bewas allocated among the Loans made by the Original Term Loan B
Lenders according to their respective Pro Rata Shares.


2.03           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Applicable Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit hereunder for the account of the Applicable Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) with regard
to the Revolving Lenders collectively, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Committed Amount, (x) with regard to each
Revolving Lender individually, such Revolving Lender’s Pro Rata Share of Total
Revolving Outstandings shall not exceed such Revolving Lender’s Revolving
Commitment and (y) the Outstanding Amount of the L/C Obligations shall not
exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the “Letter of Credit
Sublimit”).  Each request by the Applicable Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by AWI
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  Existing
Letters of Credit shall be deemed to have been issued hereunder and shall be
subject to and governed by the terms and conditions hereof.


(ii)           An L/C Issuer shall not issue any Letter of Credit if:


(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date.


(iii)           An L/C Issuer shall be under no obligation to issue any Letter
of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)           the issuance of such Letter of Credit would violate any Laws or
one or more policies of such L/C Issuer;


(C)           except (I) as otherwise agreed by the Administrative Agent and
such L/C Issuer or (II) in respect of an Existing Letter of Credit and any
replacements thereof, such Letter of Credit is in an initial face amount less
than $100,000, in the case of a commercial Letter of Credit, or $250,000, in the
case of a standby Letter of Credit;


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars; or


(E)           any Lender is at such time a Defaulting Lender, whether on account
of a failure to fund its obligations under Section 2.03(c) or otherwise, unless
Adequate Assurance has been provided.


(iv)           An L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)           An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)           An L/C Issuer shall be under no obligation to issue or amend any
Letter of Credit if such L/C Issuer has received written notice from any Lender,
the Administrative Agent or any Loan Party, on or prior to the Business Day
prior to the requested date of issuance or amendment of such Letter of Credit,
that one or more applicable conditions contained in Section 5.02 shall not then
be satisfied.


(vii)           Each L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)           Requests for Issuance.  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by an
authorized officer of the Applicable Borrower.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least five Business Days prior to the
proposed issuance date or date of amendment, as the case may be, or such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require.  Additionally, the
Applicable Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.


(ii)           Issuance.  Promptly after receipt of any Letter of Credit
Application, the applicable L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Applicable Borrower and, if
not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one (1) Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Section
5.02 shall not then be satisfied, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Applicable Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share times the amount of such Letter of Credit.


(iii)           Auto-Extension Letters of Credit.  If a Borrower so requests in
any applicable Letter of Credit Application, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Borrowers shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clauses (ii) and (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or any Loan Party that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.


(iv)           Reporting by L/C Issuer.  Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable L/C Issuer will
also deliver to the Borrowers and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.  On a monthly basis, each L/C Issuer
shall deliver to the Administrative Agent a complete list of all outstanding
Letters of Credit issued by such L/C Issuer as provided in Section 2.03(f).


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Applicable Borrower and the Administrative Agent thereof.  The
applicable L/C Issuer shall notify the Applicable Borrower of the amount of the
drawing promptly following the determination thereof, and in any event no later
than 9:00 a.m. on the Honor Date (as hereafter defined).  Not later than 11:00
a.m. on the date of any payment by the applicable L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Applicable Borrower shall
reimburse such L/C Issuer in an amount equal to the amount of such drawing.  If
the Applicable Borrower fails to so reimburse the applicable L/C Issuer by such
time, such L/C Issuer shall promptly notify the Administrative Agent, whereupon
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Pro Rata Share thereof.  In such
event, the Applicable Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, the amount of the
unutilized portion of the Aggregate Revolving Committed Amount or the conditions
set forth in Section 5.02.  Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)           Each Revolving Lender (including any Revolving Lender acting as
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer in Dollars at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans for any reason, the Applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.


(iv)           Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Pro Rata Share of such amount shall be solely for the account
of such L/C Issuer.


(v)           Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such L/C Issuer, the Applicable Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, (C) noncompliance with the conditions set forth in Section 5.02 or (D)
any other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Applicable Borrower to reimburse the applicable L/C Issuer
for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.


(vi)           If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)           At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Lender such
Revolving Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute.  The obligation of the Applicable Borrower
to reimburse the applicable L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Applicable Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), such
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by such L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Applicable
Borrower or any Subsidiary.


The Applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Applicable Borrower’s instructions or other
irregularity, the Applicable Borrower will immediately notify the applicable L/C
Issuer.  The Applicable Borrower shall be conclusively deemed to have waived any
such claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Applicable Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders, the Revolving Lenders, the
Required Revolving Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Applicable Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Applicable Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any of the respective correspondents,
participants or assignees of the L/C Issuers, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Applicable Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Applicable Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Applicable Borrower which the Applicable
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
amounts) issued by it on a monthly basis (and upon the request of the
Administrative Agent); the Administrative Agent shall provide a copy of such
list to any Lender upon request.


(g)           Cash Collateral.  (i) Upon the request of the Administrative
Agent, (A) if the applicable L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any Letter of
Credit for any reason remains outstanding and partially or wholly undrawn, the
Applicable Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be).


(ii)           In addition, if the Administrative Agent notifies the Borrowers
at any time that the Outstanding Amount of all L/C Obligations at such time
exceeds 105% of the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Applicable Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.


(iii)           Sections 2.05, 2.14, 9.02(c) and 9.03 set forth certain
additional requirements to deliver Cash Collateral hereunder.


(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Applicable Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.


(i)           Letter of Credit Fees.  The Applicable Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Share, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit and
(ii) for each standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  Letter of Credit Fees shall be (i) computed on a monthly basis in arrears
and (ii) due and payable on the fifth (5th) Business Day after the end of each
month, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any month, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such month that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, (i) upon the request of the Required Revolving Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate, and (ii) Defaulting Lenders shall not be entitled to the Letter of
Credit Fee as provided in Section 2.14.


(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Applicable Borrower shall pay directly to the applicable L/C Issuer
for its own account, (i) a one time fronting fee for each commercial Letter of
Credit issued by it (other than Existing Letters of Credit) equal to one-eighth
of one percent (1/8%) times the amount of such commercial Letter of Credit, due
and payable at the time of issuance and (ii) a fronting fee with respect to each
standby Letter of Credit issued by it in an amount equal to one-eighth of one
percent (1/8%) per annum on the daily amount available to be drawn thereunder,
due and payable monthly in arrears on the fifth (5th) Business Day after the end
of each month, commencing with the first such date to occur after the issuance
of such standby Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  In addition, the Applicable
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Applicable Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Applicable Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Applicable Borrower, and that the
Applicable Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries.
(m)           Existing Letters of Credit.  Notwithstanding anything herein to
the contrary, each Existing Letter of Credit shall be deemed to have been issued
hereunder.


2.04           Swing Line Loans.


(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to either Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “Swing Line
Sublimit”) at any time outstanding, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Swing Line Lender in its capacity as
a Revolving Lender, may exceed the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) with regard to the Revolving Lenders collectivity, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Committed Amount, and (ii)
with regard to each Revolving Lender individually (other than the Swing Line
Lender) such Revolving Lender’s Pro Rata Share of Total Revolving Outstandings
shall not exceed such Revolving Lender’s Revolving Commitment.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest at
such rate mutually agreed to between the Applicable Borrower and the Swing Line
Lender or, in the absence of such mutual agreement, shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Pro Rata Share
times the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon a Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $250,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by an
authorized officer of the Applicable Borrower.  Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof.  Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Applicable
Borrower.  The Swing Line Lender shall not be under any obligation to make a
Swing Line Loan if any Lender is at such time a Defaulting Lender, whether on
account of a failure to fund its obligations under Section 2.04(b)(ii) or
otherwise, unless such Lender shall have provided Adequate Assurance.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Applicable Borrower (which hereby
irrevocably requests and authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Loan in an amount equal to
such Revolving Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, the unutilized
portion of the Aggregate Revolving Committed Amount or the conditions set forth
in Section 5.02.  The Swing Line Lender shall furnish the Applicable Borrower
with a copy of the applicable Loan Notice promptly after delivering such notice
to the Administrative Agent.  Each Revolving Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Applicable Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.


(iii)           If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.  A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv)           Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Applicable Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, (C) non-compliance with the
conditions set forth in Section 5.02 or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing.  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Applicable Borrower to repay Swing Line Loans, together with interest as
provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.   The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Applicable Borrower for interest on the
Swing Line Loans.  Until each Revolving Lender funds its Revolving Loans that
are Base Rate Loans or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Applicable Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.


2.05           Prepayments.


(a)           Voluntary Prepayments.


           (i)           Voluntary Prepayments at Par.  Voluntary prepayments
may be made on any Loans hereunder selected by the Applicable Borrower on a pro
rata basis to the Lenders in accordance with their respective interests therein
and, except as set forth in clause (d) below, at par without premium or penalty
(except, in the case of Loans other than Base Rate Loans, amounts payable
pursuant to Section 3.05); provided that:


(A)           (1) in the case of Loans other than Swing Line Loans, (x) notice
thereof must be received by 11:00 a.m. by the Administrative Agent at least
three Business Days prior to the date of prepayment, in the case of Eurodollar
Rate Loans and (y) one Business Day prior to the date of prepayment, in the case
of Base Rate Loans, and (2) any such prepayment shall be a minimum principal
amount of (x) $5,000,000 and integral multiples of $1,000,000 in excess thereof,
in the case of Eurodollar Rate Loans and (y) $1,000,000 and integral multiples
of $500,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire remaining principal amount thereof, if less; and


(B)           in the case of Swing Line Loans, (1) notice thereof must be
received by the Swing Line Lender by 1:00 p.m. on the date of prepayment (with a
copy to the Administrative Agent), and (2) any such prepayment shall be in the
same minimum principal amounts as for advances thereof (or any lesser amount
that may be acceptable to the Swing Line Lender).


Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans; provided, however, that the Applicable
Borrower may rescind any notice of voluntary prepayment hereunder if such
prepayment would have resulted from a refinancing of all of the Loans and
Commitment, and such refinancing shall not have been consummated or shall
otherwise have been delayed.  The Administrative Agent will give prompt notice
to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein.  Prepayments of Eurodollar Rate Loans hereunder shall be
accompanied by accrued interest on the amount prepaid and breakage amounts, if
any, under Section 3.05.


(ii)           Voluntary Prepayments at a Discount.  (A)  Notwithstanding
anything to the contrary contained herein (including the provisions of Sections
2.05(a)(i), 2.05(c)(i)(A), 2.12(a) and 2.13), voluntary prepayments may be made
on any Term Loan selected by the Applicable Borrower on a non-pro rata basis to
the Lenders in respect of such Term Loan at a discount to par value by purchase
as provided herein; provided that


(1)           no such prepayment may be made with proceeds from Credit
Extensions hereunder,


(2)           all such prepayments must be offered to all Lenders with the
affected Term Loan,


(3)           AWI shall have confirmed that at the time of the prepayment, it
does not have any material non-public information (“MNPI”) that either has not
been disclosed to the Lenders (other than those which have elected not to
receive such MNPI) or would reasonably be expected to have a material effect on,
or otherwise be material to, the market price of such Term Loan or a Lender’s
decision to participate in any such discounted voluntary prepayment, and


(4)           (i) no Default or Event of Default shall exist immediately before
or immediately after giving effect thereto on a Pro Forma Basis, (ii) AWI will
be in compliance with the financial covenants under Section 8.11 after giving
effect thereto on a Pro Forma Basis, (iii) AWI and its Domestic Subsidiaries
will have Liquidity of at least $50,000,000 after giving effect thereto on a Pro
Forma Basis, (iv) the conditions for Credit Extensions under subsections (a) and
(b) of Section 5.02 are or can be satisfied on such date, and (v) the Borrowers
shall deliver to the Administrative Agent a compliance certificate confirming
the foregoing, in form and detail reasonably satisfactory to the Administrative
Agent.


(B)           In any such case, the Applicable Borrower will provide written
notice to the Administrative Agent of its interest in making a prepayment on the
Term Loan at a discount to par (a “Request for Solicitation”), including an
indication of the subject Term Loan, an estimate of the amount of the prepayment
(or a range thereof), an indication of the discount to par requested (or range
thereof) and the proposed date of prepayment which shall be not less than ten
Business Days following the Request for Solicitation, together with a
non-refundable fee of $2,500 payable to the Administrative Agent with each such
request.  Requests for Solicitation may not be made until at least five Business
Days have lapsed from completion of the process for any previous Request for
Solicitation, or three Business Days if the previous request did not generate
any Offers for Discounted Prepayment.


(C)           The Administrative Agent will promptly notify the Lenders with the
affected Term Loans promptly upon receipt of any such Request for
Solicitation.  Interested Lenders must provide a written offer for prepayment to
the Administrative Agent (an “Offer for Discounted Prepayment”) within three
Business Days of the Request for Solicitation, including therein the principal
amount of the subject Term Loan (which may be all or part of the Term Loan held
by the offering Lender) as to which the Lender is willing to accept prepayment
and the discount to par as to which it is willing to accept.  Lenders that have
failed to timely provide any such Offer for Discounted Prepayment shall be
deemed not to have provided an Offer for Discounted Prepayment.  Any such Offer
for Discounted Prepayment shall be effective for at least four Business Days and
shall be irrevocable.


(D)           The Administrative Agent will notify the Applicable Borrower
promptly upon receipt of any such Offers for Discounted Prepayment.  The
Applicable Borrower may accept as many or as few of the Offers for Discounted
Prepayment by written notice to the Administrative Agent within two Business
Days following receipt of notice of the Offers for Discounted Prepayment;
provided that (i) such offers must be accepted in descending order of discount
(that is, the Applicable Borrower must accept the greatest discount first, then
the next greatest discount, and so on), and (ii) in the case of a tie, the
prepayment must be applied on a pro rata basis to the offering Lenders based on
the principal amount of the Loans offered for prepayment.  The Administrative
Agent will notify the Lenders that provided Offers for Discounted Prepayment as
to whether or not their offer was accepted and, in the case of acceptance, the
principal amount subject to prepayment.  The Applicable Borrower will make the
prepayment not more than ten Business Days following the Request for
Solicitation by payment of the discounted principal amount to the Administrative
Agent for distribution to the respective Lenders.


(E)           The Administrative Agent will give notice to the Lenders of the
affected Term Loan of all such prepayments, including the undiscounted principal
amount of the prepayment.


(F)           In each such case, (i) the undiscounted principal amount of the
affected Loan which is the subject of the prepayment will be deemed paid,
redeemed and canceled for all purposes and no longer outstanding, (ii) the
Applicable Borrower will also pay the accrued but unpaid interest on the Loans
subject to the prepayment based on the undiscounted principal amount thereof,
and (iii) the undiscounted principal amount of the prepayment will be applied
pro rata to remaining scheduled principal amortization payments of the affected
Term Loan.
(b)           Mandatory Prepayments.


(i)           Revolving Commitments.  If at any time (A) the Total Revolving
Outstandings shall exceed the Aggregate Revolving Committed Amount, (B) the
Outstanding Amount of L/C Obligations shall exceed the Letter of Credit
Sublimit, or (C) the Outstanding Amount of Swing Line Loans shall exceed the
Swing Line Sublimit, the Borrowers shall immediately prepay the Total Revolving
Outstandings and/or Cash Collateralize L/C Obligations in an amount equal to
such excess; provided, however, that, except with respect to clauses (A) and (B)
above, L/C Obligations will not be Cash Collateralized hereunder until the
Revolving Loans and Swing Line Loans have been paid in full.


           (ii)           Dispositions.  AWI shall make, or cause AWP to make,
prepayment on the Loan Obligations within five Business Days following receipt
of Net Cash Proceeds required to be prepaid pursuant to the provisions hereof in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Disposition (other than a Permitted Disposition) or Involuntary
Disposition by AWI or any of its Subsidiaries, to the extent (A) such proceeds
are not reinvested in properties or assets within fifteen months of the date of
such Disposition or Involuntary Disposition (or, if AWI or any of its
Subsidiaries enters into a commitment to reinvest such Net Cash Proceeds within
fifteen months of the date of such Disposition or Involuntary Disposition,
within fifteen months of the date of such commitment) and (B) the aggregate
amount of such proceeds that are not reinvested (or committed to be reinvested)
in accordance with clause (A) hereof exceeds $25,000,000 in any fiscal year.


           (iii)           Debt Transactions.  AWI shall make, or cause AWP to
make, prepayment on the Loan Obligations in an amount equal to the percentage of
Net Cash Proceeds of Debt Transactions in excess of $200,000,000 (for all such
Debt Transactions from the Closing Date, and not in any instance) as shown
below:



 
Consolidated Net Leverage Ratio
Percent
   
> 3.0:1.0
100%
   
≤ 3.0:1.0
0%
 



AWI will make, or cause AWP to make, any such prepayments in respect of Debt
Transactions within five Business Days of receipt.


           (iv)           Excess Cash Flow.  AWI shall make, or cause AWP to
make, prepayment on the Loan Obligations in an amount equal to the percentage of
Consolidated Excess Cash Flow for fiscal years ending December 31, 2011 and
thereafter as shown below:



 
Consolidated Net Leverage Ratio
Percent
   
> 2.5:1.0
50%
   
> 2.0:1.0 but ≤ 2.5:1.0
25%
   
≤ 2.0:1.0
0%
 



Where on application of a mandatory prepayment, AWI will cross a threshold for a
lower percentage level, prepayment will be made to the point at which the
threshold will be crossed before credit is given for the lower percentage
level.  AWI will make, or cause AWP to make, any such prepayment in respect of
Consolidated Excess Cash Flow annually within five Business Days of the date by
which delivery of the annual Compliance Certificate under Section 7.02(b) is
due.
           (v)           Prepayment of Original Term Loan B.  On the Amendment
No. 1 Effective Date, the Borrowers shall prepay in full all of the Original
Term Loan B not comprised of Converted Term Loan B, together with accrued
interest thereon and the prepayment premium payable under Section 2.05(d) in
respect thereof.


(c)           Application of Prepayments.  Within each Loan, prepayments will be
applied first to Base Rate Loans, then to Eurodollar Rate Loans in direct order
of Interest Period maturities.  In addition:


(i)           Voluntary Prepayments.


           (A)           Voluntary Prepayments at Par.  Voluntary prepayments
under Section 2.05(a)(i) above shall be applied to such Loans and to such
installments of such Loans as specified by the Applicable Borrower;


           (B)           Voluntary Prepayments at a Discount.  Voluntary
prepayments under Section 2.05(a)(ii) above shall be applied to the affected
Term Loan as provided therein and will serve to reduce remaining principal
amortization payments on a pro rata basis as provided in Section 2.05(a)(ii)(F).


(ii)           Mandatory Prepayments.


                      (A)           Mandatory prepayments under Section
2.05(b)(i) in respect of the Revolving Commitments will be to the Administrative
Agent for application to the Revolving Obligations (without a permanent
reduction in commitments thereunder);


                      (B)           Mandatory prepayments under Section
2.05(b)(ii) in respect of Dispositions and Involuntary Dispositions, and Section
2.05(b)(iii) in respect of Debt Transactions, will be applied, first, ratably to
the Term Loans until paid in full, and then to the Revolving Obligations
(without a permanent reduction in commitments thereunder).  Amounts applied on a
Term Loan will be applied pro rata to remaining principal amortization
installments; and


                      (C)           Mandatory prepayments under Section
2.05(b)(iv) in respect of Consolidated Excess Cash Flow will be applied, first,
to such installments of Term Loan A, Term Loan B or a combination thereof, as
the Applicable Borrower may direct until paid in full, and then to the Revolving
Obligations (without a permanent reduction in commitments thereunder).  Amounts
applied on a Term Loan will be applied to the principal amortization
installments therefor as the Applicable Borrower may direct.


           (iii)           General.  Prepayments on the Revolving Obligations
will be made first to the Revolving Loans and Swing Line Loans until paid in
full, and then to cash collateral for the L/C Obligations.  Except (A) in the
case of voluntary prepayments made at a discount under Section 2.05(a)(ii) and
(B) in the case of Defaulting Lender where their share will be held as provided
in Section 2.14(a), prepayments on any Loan hereunder will be made to the
Lenders ratably in accordance with their respective interests therein.


(iv)           Eurodollar Prepayment Account.  If the Applicable Borrower is
required to make a mandatory prepayment of Eurodollar Rate Loans under this
Section 2.05(b), so long as no Event of Default exists, the Applicable Borrower
shall have the right, in lieu of making such prepayment in full, to deposit an
amount equal to such mandatory prepayment with the
Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by and in the
sole dominion and control of the Administrative Agent.  Any amounts so deposited
shall be held by the Administrative Agent as collateral for the prepayment of
such Eurodollar Rate Loans and shall be applied to the prepayment of the
applicable Eurodollar Rate Loans at the end of the current Interest Periods
applicable thereto or, sooner, at the election of the Administrative Agent, upon
the occurrence of an Event of Default.  At the request of the Applicable
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing on or prior to the date or dates on which it is
anticipated that such amounts will be applied to prepay such Eurodollar Rate
Loans; any interest earned on such Cash Equivalents will be for the account of
the Applicable Borrower and the Applicable Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.


(d)           Repricing Transaction Premium.


           (i)           Original Term Loan B.  If the Borrowers make a
voluntary prepayment of the Original Term Loan B within one (1) year of the
Closing Date in connection with any Repricing Transaction, then the Borrowers
shallwill pay to the Administrative Agent, for the ratable benefit of the
TermOriginal Term Loan B Lenders, a prepayment premium in an amount equal to one
percent (1.00%) of the principal amount so prepaid.  On the Amendment No. 1
Effective Date, the Borrowers will pay to the Administrative Agent for the
ratable benefit of the Consenting Amendment No. 1 Effective Date Term Loan B
Lenders, a prepayment premium in an amount equal to one percent (1.00%) of any
Converted Term Loan B.


           (ii)           Reconstituted Term Loan B.  After the Amendment No. 1
Effective Date, if the Borrowers make a voluntary prepayment of the Term Loan B
within six months of the Amendment No. 1 Effective Date in connection with any
Repricing Transaction, then the Borrowers will pay to the Administrative Agent
for the ratable benefit of the Term Loan B Lenders, a prepayment premium in an
amount equal to one percent (1.00%) of the principal amount so prepaid.


2.06           Termination or Reduction of Aggregate Revolving Committed Amount.


The Aggregate Revolving Committed Amount may be permanently reduced in whole or
in part by notice from the Borrowers to the Administrative Agent; provided that
(a) any such notice thereof must be received by 11:00 a.m. at least three
Business Days prior to the date of reduction or termination and any such
reduction or termination shall be in a minimum principal amount of $5,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining amount
of the Aggregate Revolving Committed Amount); and (b) the Aggregate Revolving
Committed Amount may not be reduced to an amount less than the Total Revolving
Outstandings.  The Administrative Agent will give prompt notice to the Revolving
Lenders of any such reduction in Aggregate Revolving Committed Amount.  Any
reduction of the Aggregate Revolving Committed Amount shall be applied to the
Revolving Commitments of the Revolving Lenders ratably in accordance with their
respective interests therein, except as provided in Section 2.14.  All
commitment or other fees accrued until the effective date of any termination of
the Aggregate Revolving Committed Amount shall be paid on the effective date of
such termination.
2.07           Repayment of Loans.


(a)           Revolving Loans.  The Applicable Borrower shall repay to the
Revolving Lenders on the Maturity Date the aggregate principal amount of all
Revolving Loans outstanding on such date.


(b)           Swing Line Loans.  The Applicable Borrower shall repay each Swing
Line Loan on the earlier to occur of (i) demand by the Swing Line Lender and
(ii) the Maturity Date.


(c)           Term Loan A.  The outstanding principal amount of the Term Loan A
shall be repayable in consecutive quarterly installments on the dates set forth
below, beginning on March 31, 2011 and ending on the Maturity Date, as follows
(expressed in terms of percentage of original principal amount), unless
accelerated sooner pursuant to Section 9.02:



 
Payment Date
Amount
Percent
Payment Date
Amount
Percent
 
March 31, 2011
$0
0%
September 30, 2013
$6,250,000
2.50%
 
June 30, 2011
$0
0%
December 31, 2013
$6,250,000
2.50%
 
September 30, 2011
$0
0%
March 31, 2014
$9,375,000
3.75%
 
December 31, 2011
$0
0%
June 30, 2014
$9,375,000
3.75%
 
March 31, 2012
$0
0%
September 30, 2014
$9,375,000
3.75%
 
June 30, 2012
$0
0%
December 31, 2014
$9,375,000
3.75%
 
September 30, 2012
$6,250,000
2.50%
March 31, 2015
$9,375,000
3.75%
 
December 31, 2012
$6,250,000
2.50%
June 30, 2015
$9,375,000
3.75%
 
March 31, 2013
$6,250,000
2.50%
September 30, 2015
$9,375,000
3.75%
 
June 30, 2013
$6,250,000
2.50%
Maturity Date
$146,875,000
58.75%
         
$250,000,000
100.00%



(d)           Term Loan B.  The outstanding principal amount of the Term Loan B
shall be repayable in consecutive quarterly installments on the dates set forth
below, beginning on March 31,June 30, 2011 and ending on the Maturity Date, as
follows (expressed in terms of percentage of original principal amount), unless
accelerated sooner pursuant to Section 9.02:



 
Payment Date
Amount
Percent
Payment Date
Amount
Percent
 
March 31,June 30, 2011
$1,375,000
0.25%
June 30,December 31, 2014
$1,375,000
0.25%
 
June 30, 2011
$1,375,000
0.25%
September 30, 2014
$1,375,000
0.25%
 
September 30, 2011
$1,375,000
0.25%
DecemberMarch 31, 20142015
$1,375,000
0.25%
 
December 31, 2011
$1,375,000
0.25%
March 31,June 30, 2015
$1,375,000
0.25%
 
March 31, 2012
$1,375,000
0.25%
June 30, 2015
$1,375,000
0.25%
 
June 30,March 31, 2012
$1,375,000
0.25%
September 30, 2015
$1,375,000
0.25%
 
June 30, 2012
$1,375,000
0.25%
December 31, 2015
$1,375,000
0.25%
 
September 30, 2012
$1,375,000
0.25%
DecemberMarch 31, 20152016
$1,375,000
0.25%
 
December 31, 2012
$1,375,000
0.25%
March 31,June 30, 2016
$1,375,000
0.25%
 
March 31, 2013
$1,375,000
0.25%
June 30, 2016
$1,375,000
0.25%
 
June 30,March 31, 2013
$1,375,000
0.25%
September 30, 2016
$1,375,000
0.25%
 
June 30, 2013
$1,375,000
0.25%
December 31, 2016
$1,375,000
0.25%
 
September 30, 2013
$1,375,000
0.25%
DecemberMarch 31, 20162017
$1,375,000
0.25%




 
December 31, 2013
$1,375,000
0.25%
March 31,June 30, 2017
$1,375,000
0.25%
 
March 31, 2014
$1,375,000
0.25%
Maturity DateSeptember 30, 2017
$515,625,0001,375,000
93.750.25%
 
June 30, 2014
$1,375,000
0.25%
December 31, 2017
$1,375,000
0.25%
 
September 30, 2014
$1,375,000
0.25%
Maturity Date
$512,875,000
93.25%
         
$550,000,000
100.00%



2.08           Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) unless otherwise mutually agreed between the
Applicable Borrower and the Swing Line Lender, each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.


(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Applicable Borrower under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such overdue amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.


(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09           Fees.


In addition to certain fees described in subsections (i) and (j) of Section
2.03:


(a)           Commitment Fee.  AWI shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee in Dollars equal to the product of (i) the Applicable Rate times
(ii) the actual daily amount by which the Aggregate Revolving Committed Amount
exceeds the sum of (y) the Outstanding Amount of Revolving Loans and (z) the
Outstanding Amount of L/C Obligations. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Section 5.02 is not met, and shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the fifth
(5th) Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in
effect.  For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Committed Amount.  Notwithstanding anything to the contrary contained
herein Defaulting Lenders shall not be entitled to the commitment fee as
provided in Section 2.14.


(b)           Fee Letter.  AWI shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.


2.10           Computation of Interest and Fees.


(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of AWI or for any other reason, AWI or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by AWI as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Net Leverage Ratio would have resulted in higher pricing for such
period, Applicable Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders and/or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to AWI under the Bankruptcy Code, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This subsection shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(i), 2.08(b), 2.09 or under Article IX.  The Applicable
Borrower’s obligations under this subsection shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.


2.11           Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Applicable Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Applicable
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon any Lender’s request, the Applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note, which shall evidence such Lender's Loans in addition
to such accounts or records.  Each such promissory note shall be (i) in the case
of Revolving Loans, in the form of Exhibit C-1 (a “Revolving Note”), (ii) in the
case of Swing Line Loans, in the form of Exhibit C-2 (a “Swing Line Note”), and
(iii) in the case of the Term Loan A, Term Loan B or any Term Loan established
under the Incremental Loan Facilities, in the form of Exhibit C-3 (each
promissory note evidencing the Term Loan A, a “Term Loan A Note” and each
promissory note evidencing the Term Loan B (with appropriate modifications to
such Exhibit in the case of any Term Loan B that is not an Original Term Loan B,
a “Term Loan B Note”).  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12           Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its pro rata share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to the definition of “Interest Period”, if any payment to be
made by the Applicable Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Applicable Borrower, the interest rate applicable
to Base Rate Loans.  If the Applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Applicable Borrower the amount
of such interest paid by the Applicable Borrower for such period.  If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by the Applicable Borrower shall be without prejudice to
any claim the Applicable Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


(ii)           Payments by Applicable Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Applicable Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the
Applicable Borrower will not make such payment, the Administrative Agent may
assume that the Applicable Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Applicable Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Section 5.02 are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.05 are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.05.


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13           Sharing of Payments.


If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it (but not including any amounts applied by the
Swing Line Lender to outstanding Swing Line Loans), any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon.  The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Applicable Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.


2.14           Defaulting Lenders.


(a)           Defaulting Lenders.  Notwithstanding anything contained herein to
the contrary, in the case of a Defaulting Lender:


           (i)           the L/C Issuer may require the Borrowers or Defaulting
Lender to provide Adequate Assurance, which may include cash collateral, for the
Defaulting Lender’s share of the L/C Obligations as a condition to the issuance
or extension of Letters of Credit, as referenced in Section 2.03(a)(iii)(E);


           (ii)           the Swing Line Lender may require the Applicable
Borrower or Defaulting Lender to provide Adequate Assurance, which may include
cash collateral, for the Defaulting Lender’s risk participation share of Swing
Line Loans as a condition to the making or extension of Swing Line Loans, as
referenced in Section 2.04(b) hereof;


           (iii)           the Defaulting Lender may be replaced as provided in
Section 11.14;


           (iv)           all payments of principal, interest, fees and other
amounts owing to a Defaulting Lender will be paid into an account or subaccount
with the Administrative Agent for the benefit of the Defaulting Lender
(collectively, the “Defaulting Lender Account”) and held to secure the
Defaulting Lender’s obligations hereunder.  Amounts held in the Defaulting
Lender Account will be used, first, to reimburse the Administrative Agent and
Collateral Agent for the Defaulting Lender’s share of fees and expenses, second,
as cash collateral for the Defaulting Lender’s share of outstanding L/C
Obligations and Swing Line Loans, third, to fund the Defaulting Lender’s share
of Revolving Loan advances, fourth, as cash collateral for the Defaulting
Lender’s unfunded share of the Revolving Commitments.  Any amounts remaining in
the Defaulting Lender Account after payment in full of the Defaulting Lender’s
obligations and termination of the commitments under this Agreement and the
other Loan Documents will be paid over to the Defaulting Lender;


           (v)           the Defaulting Lender shall not be entitled to vote or
receive a commitment fee, facility fee or letter of credit fee hereunder for so
long as it shall be a Defaulting Lender, except as provided in Section 11.01;
and


           (vi)           the commitments of the Defaulting Lender may be
reduced or terminated as provided in Section 2.06 on a non-ratable basis.


           (b)           Provision of Cash Collateral and Adequate
Assurance.  Where cash collateral or other Adequate Assurance is provided in
respect of the obligations of a Defaulting Lender, the cash collateral will be
held in a blocked non-interest bearing deposit account with the L/C Issuer or
Swing Line Lender, as appropriate, to secure the obligations of the Defaulting
Lender to the L/C Issuer or Swing Line Lender, as appropriate, and the
Applicable Borrower, the Defaulting Lender or other party providing the cash
collateral or other Adequate Assurance pledges and grants a security interest
therein to the L/C Issuer or Swing Line Lender, as appropriate, and the pledgor
will provide, promptly on request, a deposit account control agreement in form
and substance satisfactory to the L/C Issuer or Swing Line Lender, as
appropriate.


2.15           Joint and Several Liability.


(a)           Each Borrower accepts joint and several liability hereunder in
consideration of the financial accommodation to be provided by the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of each Borrower to accept joint and
several liability for the obligations of each Borrower.


(b)           Each Borrower shall be jointly and severally liable for all
Obligations, regardless of which Borrower actually receives Credit Extensions
hereunder or the amount of such Credit Extensions received or the manner in
which the Administrative Agent or any Lender accounts for such Credit Extensions
on its books and records.  Each Borrower’s obligations with respect to Credit
Extensions made to it, and each Borrower’s obligations arising as a result of
the joint and several liability of such Borrower hereunder, with respect to
Credit Extensions made to and other Obligations owing by the other Borrower
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each Borrower.


(c)           Each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Credit Extensions
made to and other Obligations owing by the other Borrower hereunder shall, to
the fullest extent permitted by law, be unconditional irrespective of (A) the
validity or enforceability, avoidance or subordination of the obligations of any
other Borrower or of any promissory note or other document evidencing all or any
part of the obligations of any other Borrower, (B) the absence of any attempt to
collect the Obligations from any other Borrower, any other guarantor, or
any other security therefor, or the absence of any other action to enforce the
same, (C) the waiver, consent, extension, forbearance or granting of any
indulgence by the Administrative Agent or any Lender with respect to any
provision of any instrument evidencing the obligations of any other Borrower, or
any part thereof, or any other agreement now or hereafter executed by any other
Borrower and delivered to the Administrative Agent or any Lender, (D) the
failure by the Administrative Agent or any Lender to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security or collateral for the obligations of any other Borrower, (E) the
Administrative Agent’s or any Lender’s election, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, (F) any borrowing or grant of a security interest by any other
Borrower, as Debtor In Possession under Section 364 of the Bankruptcy Code, (G)
the disallowance of all or any portion of the Administrative Agent’s or any
Lender’s claim(s) for the repayment of the obligations of any other Borrower
under Section 502 of the Bankruptcy Code, or (H) any other circumstances which
might constitute a legal or equitable discharge or defense of a guarantor or of
any other Borrower.  With respect to each Borrower’s obligations arising as a
result of the joint and several liability of such Borrower hereunder with
respect to Credit Extensions made to the other Borrower hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
and the other Loan Documents shall have been terminated, any right to enforce
any right of subrogation or any remedy which the Administrative Agent or any
Lender now has or may hereafter have against such Borrower, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of any Borrower to the Administrative Agent or any Lender.


(d)           Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent and the Lenders may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations.  Each Borrower consents and agrees that the Administrative
Agent and the Lenders shall be under no obligation to marshal any assets in
favor of any Borrower or against or in payment of any or all of the Obligations.


(e) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of AWP as Borrower under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require either of the
Borrowers or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrowers or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)           If either of the Borrowers or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrowers shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.


(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Applicable Borrower shall, and does hereby,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within ten days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Applicable Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Applicable Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Applicable Borrower by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrowers
and the Administrative Agent, and shall make payment in respect thereof within
ten days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
Attorney Costs for the Borrowers or the Administrative Agent) incurred by or
asserted against the Borrowers or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or the L/C Issuer, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or the
L/C Issuer, as the case may be, to the Borrowers or the Administrative Agent
pursuant to subsection (e).  Each Lender and the L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or the L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


(d)           Evidence of Payments.  Upon request by the Applicable Borrower or
the Administrative Agent, as the case may be, after any payment of Taxes by the
Applicable Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Applicable Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Applicable
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Applicable Borrower or the Administrative Agent,
as the case may be.


(e)           Status of Lenders; Tax Documentation.  (i)  Each Lender shall
deliver to the Borrowers and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.


(ii)           Without limiting the generality of the foregoing, if the
Borrowers are resident for tax purposes in the United States,


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)           executed originals of Internal Revenue Service Form W-8ECI,


(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,


(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or


(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.


(iii)           Each Lender shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Applicable Borrower or with
respect to which the Applicable Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Applicable Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Applicable Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Applicable Borrower, upon the request of the Administrative Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to the Applicable
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority.  At the request of
the Applicable Borrower, the Administrative Agent, any Lender or the L/C Issuer
shall take reasonable efforts to pursue any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be, so long as the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, determines, in its sole discretion, that such efforts would not
result in any additional costs, expense or risks or be otherwise disadvantageous
to it.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Applicable Borrower or any other Person.
3.02           Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.


3.03           Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrowers and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Applicable Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.


3.04           Increased Costs.


           (a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or
(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Applicable Borrower will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Applicable Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error.  The Applicable Borrower
shall pay such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within ten days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Applicable Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Applicable Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


3.05           Compensation for Losses.


           Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Applicable Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Applicable Borrower (for a reason other than
the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Applicable Borrower; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Applicable Borrower pursuant to Section 11.14;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


3.06           Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Applicable Borrower is required to pay
any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Applicable Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Applicable Borrower may replace such Lender in
accordance with Section 11.14.


3.07           Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.


ARTICLE IV


GUARANTY


4.01           The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.


4.02           Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, validity, or
enforceability of any of the Loan Documents, Swap Contracts or Treasury
Management Agreements, or any other agreement or instrument referred to therein,
or any substitution, release, impairment or exchange of any other guarantee of
or security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrowers or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender, or any other agreement
or instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract or
Treasury Management Agreement between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with; or


(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected.


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or Treasury Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations.


4.03           Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, Attorney
Costs) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.


4.04           Certain Additional Waivers.


Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05           Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.


4.06           Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.


4.07           Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01           Conditions of Initial Credit Extension.


The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:


(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Security Agreement and the Pledge
Agreements, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.


(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of (i) Cleary, Gottlieb, Steen & Hamilton, LLP, legal counsel
to the Loan Parties, and (ii) Morgan, Lewis & Bockius LLP, counsel to the Loan
Parties with respect to Pennsylvania law, in each case, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance satisfactory to the Administrative Agent.


(c)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:


(i)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, and in good standing in its state of
organization or formation.


(d)           Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:


(i)           searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party


(ii)           all certificates evidencing any certificated Capital Stock
(including those evidencing interests in Material First-Tier Foreign
Subsidiaries) pledged to the Collateral Agent pursuant to the applicable Pledge
Agreement, together with duly executed in blank, undated stock powers attached
thereto;


(iii)           searches of ownership of, and Liens on, intellectual property of
each Loan Party in the United States Copyright Office and the United States
Patent and Trademark Office; and


(iv)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Collateral Agent’s
sole discretion, to perfect the Collateral Agent’s security interest in the
intellectual property of the Loan Parties.


(e)           Evidence of Insurance.  Receipt by the Administrative Agent of
certificates of insurance of the Loan Parties evidencing general liability and
property insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Collateral Agent as additional insured
(in the case of general liability insurance) or lender’s loss payee for claims
in excess of $10,000,000 (in the case of property insurance) on behalf of the
Lenders.


(f)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of AWI certifying that (i) the
representations and warranties in Article VI are true and correct in all
material respects and (ii) no Default or Event of Default shall exist
immediately after giving effect to the Credit Extensions on the Closing Date.


(g)           Fees.  Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date.


(h)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrowers shall have paid all Attorney Costs for the Administrative Agent), to
the extent invoiced prior to or on the Closing Date, plus such additional
Attorney Costs for the Administrative Agent as shall constitute its reasonable
estimate of such costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).


Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


5.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)           The representations and warranties of AWI and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.


(b)           No Default shall exist, or would result from such proposed Credit
Extension.


(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof (other than with respect to
the Existing Letters of Credit).


Each Request for Credit Extension submitted by the Applicable Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


AWI represents and warrants to the Administrative Agent and the Lenders that:


6.01           Existence, Qualification and Power.


Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


6.02           Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.


6.03           Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.


6.04           Binding Effect.


This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto.  This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms.


6.05           Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of AWI and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of AWI and its Subsidiaries as of the date thereof,
including liabilities for taxes, commitments and Indebtedness, to the extent
required to be shown thereon under GAAP.


(b)           The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of AWI and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of AWI and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, to the extent
required to be shown thereon under GAAP.


(c)           From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition by AWI or any Subsidiary, or any
Involuntary Disposition, of any material part of the business or Property of AWI
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
AWI and its Subsidiaries, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.


(d)           The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of AWI and its
Subsidiaries as of such date and for such periods.


(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.


6.06           Litigation.


There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or any of their respective Subsidiaries or against any of
their properties or revenues that could reasonably be expected to have a
Material Adverse Effect.


6.07           No Default.


(a)           Neither AWI nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.


(b)           No Default has occurred and is continuing.


6.08           Ownership of Property; Liens.


Each of AWI and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of AWI and its Subsidiaries is subject to
no Liens, other than Permitted Liens.


6.09           Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)           Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.


(b)           None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of Environmental Laws.


(c)           Neither AWI nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf AWI or any
Subsidiary in violation of, or in a manner that would be reasonably likely to
give rise to liability under, any applicable Environmental Law.


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which AWI or any Subsidiary is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
AWI, any Subsidiary, the Facilities or the Businesses.


(f)           There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of AWI or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.


6.10           Insurance.


The properties of AWI and its Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of AWI, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
AWI or the applicable Subsidiary operates.  The insurance coverage of the Loan
Parties as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.10.


6.11           Taxes.


AWI and its Subsidiaries have filed all federal, state and other material tax
returns and reports required to be filed, and have paid all federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect.  There is
no proposed tax assessment against AWI or any Subsidiary that would, if made,
have a Material Adverse Effect.


6.12           ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws, except non-compliance that has not resulted or could not reasonably
be expected to result in a Material Adverse Effect.  Each Pension Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Loan Parties, nothing has occurred which would
prevent, or cause the loss of, such qualification and has resulted or could
reasonably be expected to result in a Material Adverse Effect.  Each Loan Party
and each ERISA Affiliate have timely made all required contributions to each
Pension Plan subject to Section 412 of the Internal Revenue Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Internal Revenue Code has been made with respect
to any Pension Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.


(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Pension Plan that could reasonably be expected to
have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.


(c)           (i)  No ERISA Event has occurred since the Closing Date or is
reasonably expected to occur which has resulted or could reasonably be expected
to result in a Material Adverse Effect; (ii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA) which has resulted or could
reasonably be expected to result in a Material Adverse Effect; and (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.


6.13           Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation, (ii) with
respect to the Loan Parties only, the number of shares of each class of Capital
Stock outstanding, (iii) percentage of outstanding shares of each class owned
(directly or indirectly) by AWI or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.  The outstanding
Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable.


6.14           Margin Regulations; Investment Company Act.


(a)           The Borrowers are not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)           None of the Borrowers, any Person Controlling the Borrowers, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.


6.15           Disclosure.


AWI has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, AWI represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.


6.16           Compliance with Laws; OFAC; PATRIOT Act, Etc.


(a)           Each of AWI and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.


(b)           No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.


(c)           Each Loan Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.


(d)           No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


6.17           Intellectual Property; Licenses, Etc.


AWI and its Subsidiaries own, or possess the legal right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that, to the knowledge of the Responsible Officers of the Loan Parties,
are reasonably necessary for the operation of their respective businesses.  Set
forth on Schedule 6.17 is a list of all material IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Closing
Date.  Except for such claims and infringements that could not reasonably be
expected to have a Material Adverse Effect, no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, nor does any Loan Party know of any
such claim, and, to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by the Borrowers or any Subsidiary or the
granting of a right or a license in respect of any IP Rights from the Borrowers
or any Subsidiary does not infringe on the rights of any Person.  As of the
Closing Date, none of the material IP Rights owned by any of the Loan Parties is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 6.17.


6.18           Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19           Perfection of Security Interests in the Collateral.


(a)           The Security Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the holders of the secured
obligations identified therein, a legal and valid security interest in the
Collateral identified therein, and, when Uniform Commercial Code financing
statements (or other appropriate notices) in appropriate form are duly filed at
the office of the secretary of state of the jurisdiction of incorporation or
organization of each Loan Party, the Security Agreement shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral, in each case prior and superior in
right to any other Lien other than Permitted Liens to the extent such security
interest can be perfected by filing under the Uniform Commercial Code.


(b)           Each of the Pledge Agreements is effective to create in favor of
the Collateral Agent, for the ratable benefit of the holders of the secured
obligations identified therein, a legal and valid security interest in the
Collateral identified therein, and each such Pledge Agreement shall create a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the Uniform
Commercial Code) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the Uniform Commercial Code) but is not evidenced by a
certificate, when Uniform Commercial Code financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the pledgor or when “control” (as such term is defined in the
Uniform Commercial Code) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the Uniform
Commercial Code, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the Uniform
Commercial Code), when Uniform Commercial Code financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor to the extent such security interest can be
perfected by filing under the Uniform Commercial Code.


(c)           Each of the Mortgages, when executed, will be effective to create
a legal, valid and enforceable lien on and security interest in the Mortgaged
Properties in conformity with applicable Law in favor of the Collateral Agent,
for the benefit of the holders of the secured obligations identified therein,
except to the extent that enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or in law)
and, when the Mortgages and UCC financing statements (or other appropriate
notices) in appropriate form have been filed at the locations identified in the
respective Mortgages, an effective Lien on and a perfected security interest
will have been created in all rights of the grantors in the Mortgaged
Properties, subject only to Permitted Liens.


6.20           Business Locations.


(a)           Set forth on (i) Schedule 6.20(a)(i) is  the exact legal name,
jurisdiction of organization, chief executive office and organizational
identification number of each Loan Party as of the Closing Date and (ii)
Schedule 6.20(a)(ii) is a true, correct and complete list of the real properties
owned as of the Closing Date by AWI or any Material Domestic Subsidiary with an
individual net book value in excess of $5 million.


(b)           Except as set forth on Schedule 6.20(b), no Loan Party has during
the four (4) months preceding the Closing Date (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other change in structure.


6.21           Labor Matters.


Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of AWI or any
Subsidiary as of the Closing Date.  Neither AWI nor any Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years that could reasonably be expected to have a Material Adverse
Effect.


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, AWI shall and shall cause each Subsidiary (except in
the case of the covenants set forth in Sections 7.01, 7.02, and 7.03) to:


7.01           Financial Statements.


Deliver to the Administrative Agent and each Lender:


(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of AWI, a consolidated balance sheet of AWI
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of KPMG
LLP or another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and


(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
AWI, a consolidated balance sheet of AWI and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of AWI’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of AWI as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of AWI and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section
7.02(c), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.


7.02           Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:


(a)           (a) (i) concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of AWI (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication, including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) and (ii) concurrently with the
delivery of the financial statements referred to in Section 7.01(a), an updated
list of domestic real property with a net book value in excess of $5,000,000 for
purposes of Section 7.14(d);


(b)           beginning with the fiscal year ending December 31, 2011, an annual
business plan and budget of AWI and it Subsidiaries containing, among other
things, pro forma financial statements for the fiscal year, when and as
available, but in any event within ninety (90) days after the beginning of the
fiscal year;


(c)           promptly after any request by the Administrative Agent or any
Lender through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of AWI by independent accountants
in connection with the accounts or books of AWI or any Subsidiary, or any audit
of any of them;


(d)           promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of AWI, and copies of all annual, regular, periodic and special
reports and registration statements which AWI may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
to a holder of any Indebtedness owed by AWI or any Subsidiary in its capacity as
such a holder and not otherwise required to be delivered to the Administrative
Agent pursuant hereto and (ii) upon the request of the Administrative Agent, all
reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters;


(e)           promptly after any reasonable request of the Administrative Agent,
a listing of (i) all applications, if any, for material Copyrights, Patents or
Trademarks (each such term as defined in the Security Agreement) made by any
Loan Party and (ii) all issuances of registrations or letters on existing
applications for material Copyrights, Patents and Trademarks (each such term as
defined in the Security Agreement) received by any Loan Party, in each case,
after the Closing Date or any such later request by the Administrative Agent;
and


(f)           promptly, such additional information regarding the business,
financial or corporate affairs of AWI or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which AWI posts such
documents, or provides a link thereto on AWI’s website on the Internet at the
website address listed on Schedule 11.02; (ii) on which such documents are
posted on AWI’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or (iii)
on which such documents are filed with the SEC on EDGAR.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.


The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to AWI or its securities) (each, a “Public
Lender”).  The Borrowers hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to AWI or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor.”  Notwithstanding the
foregoing, the Borrowers shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”


7.03           Notices.


(a)           Promptly (and in any event, within two Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.


(b)           Promptly notify the Administrative Agent and each Lender of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect.


(c)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.


(d)           Promptly notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by AWI
or any Subsidiary.


(e)           Promptly notify the Administrative Agent and each Lender of any
change in the Debt Ratings or Corporate Ratings or the fact that such ratings
are no longer being publicly announced by S&P or Moody’s.


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of AWI setting forth details of the occurrence referred to
therein and stating what action AWI has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.


7.04           Payment of Obligations.


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by AWI or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except in each case to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.


7.05           Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.


(b)           Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


(c)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


(d)           Preserve or renew all of its material registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.


7.06           Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.


(b)           Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


(c)           Use the standard of care typical in the industry in the operation
and maintenance of its facilities.


7.07           Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of AWI, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where AWI or the applicable Subsidiary
operate.   The Collateral Agent shall be named as lender’s loss payee, with
respect to property insurance, and as additional insured, with respect to
general liability insurance.


7.08           Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09           Books and Records.


(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
AWI or such Subsidiary, as the case may be.


(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over AWI or such Subsidiary, as the case may be.


7.10           Inspection Rights.


(a)           Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowers.


7.11           Use of Proceeds.


           Use the proceeds of the Credit Extensions (a) to finance the Special
Dividend, (b) to refinance existing indebtedness, including indebtedness under
the Existing Credit Agreement and (c) to finance working capital, capital
expenditures and other lawful corporate purposes; provided that in no event
shall the proceeds of the Credit Extensions be used in contravention of any Law
or of any Loan Document.


7.12           Additional Subsidiaries.


(a)           Material Domestic Subsidiaries.  Cause each wholly-owned Material
Domestic Subsidiary to become a Guarantor hereunder promptly, but in any event
within forty-five (45) days of the Subsidiary becoming a Material Domestic
Subsidiary, by execution and delivery of a Guaranty Joinder
Agreement or such other documents as the Administrative Agent may deem
appropriate for such purpose, together with certified copies of resolutions and
Organization Documents and favorable opinions of counsel (including, among other
things, due authorization, execution, delivery, and enforceability of the
Guaranty Joinder Agreement and related documents), all in form, scope and
substance reasonably satisfactory to the Administrative Agent.


(b)           Other Domestic Subsidiaries.  In addition, cause each Domestic
Subsidiary that gives a Guarantee in respect of any Public Notes to become a
Guarantor hereunder promptly, but within thirty (30) days of the Subsidiary
giving such a Guarantee, by execution and delivery of a Guaranty Joinder
Agreement or such other documents as the Administrative Agent may deem
appropriate for such purpose, together with certified copies of resolutions and
Organization Documents and favorable opinions of counsel (including, among other
things, due authorization, execution, delivery, and enforceability of the
Guaranty Joinder Agreement and related documents), all in form, scope and
substance reasonably satisfactory to the Administrative Agent.


7.13           ERISA Compliance.


Cause, and cause each of its ERISA Affiliates to cause, each Plan that is
qualified under Section 401(a) of the Internal Revenue Code to maintain such
qualification, and make all required contributions to any Plan subject to
Section 412 of the Internal Revenue Code, except where the failure to do so
would not result in a Material Adverse Effect.


7.14           Pledged Assets.


(a)           Capital Stock of Material Domestic Subsidiaries.  Pledge all of
the issued and outstanding Capital Stock owned by it of each Loan Party’s
Material Domestic Subsidiaries promptly, but in any event within forty-five (45)
days of the formation or acquisition thereof, in each case pursuant to a Pledge
Agreement or Collateral Joinder Agreement reasonably acceptable to the
Administrative Agent, together with such filings and deliveries necessary or
appropriate to perfect the security interests therein, and opinions of counsel
relating thereto, all in form, scope and substance reasonably satisfactory to
the Administrative Agent.


(b)           Capital Stock of Material First-Tier Foreign Subsidiaries.  Pledge
all of the issued and outstanding Capital Stock owned by it of each Material
First-Tier Foreign Subsidiary but in no event more than 65% of the issued and
outstanding Capital Stock promptly, but in any event within ninety (90) days of
such Subsidiary becoming a Material First-Tier Foreign Subsidiary, pursuant to a
Pledge Agreement or Collateral Joinder Agreement reasonably acceptable to the
Administrative Agent, together with such filings and deliveries necessary or
appropriate to perfect the security interests therein, and opinions of counsel
(including, among other things, opinions regarding execution, notarization and
recordation of local pledge agreements, parallel debt agreements and such other
acts necessary or appropriate to give effect to the pledge under local law)
relating thereto, all in form, scope and substance reasonably satisfactory to
the Administrative Agent; provided that in each such case the Administrative
Agent will, in consultation with the Borrowers, do an analysis of the relative
benefits associated with the prospective pledge and where, in its reasonable
discretion, the Administrative Agent shall make a determination, taking into
account local custom and practice, that the costs, circumstances and
requirements under local law associated with the pledge out-weigh the relative
benefits of the pledge, then in any such case local pledge agreements  (and
related local law requirements) will not be required.


(c)           Domestic Personal Property.  Grant a security interest in all of
each Loan Party’s personal property (other than Excluded Property).  In
connection with any grant of security interest under this subsection, the Loan
Parties will deliver to the Administrative Agent promptly, but in any event
within thirty (30) days (with extensions as deemed necessary by the
Administrative Agent) (i) a security agreement or Collateral Joinder Agreement
in form and substance reasonably satisfactory to the Administrative Agent,
executed in multiple counterparts, (ii) notices of grant of security interest in
respect of material intellectual property with the United States Copyright
Office or the United States Patent and Trademark Office reasonably satisfactory
to the Administrative Agent, executed in multiple counterparts, (iii) such
opinions of counsel as the Administrative Agent may deem necessary or
appropriate, in form and substance reasonably satisfactory to the Administrative
Agent, (iv) evidence of property insurance (consistent with the requirements for
insurance hereunder) showing the Collateral Agent as lender’s loss payee (if
insurance is provided by a commercial insurer), and (v) such other filings and
deliveries as may be necessary or appropriate as determined by the
Administrative Agent in its reasonable discretion.


(d)           Material Domestic Real Property.  Grant a mortgage lien on and
security interest in all of each Loan Party’s Material Domestic Real Property on
Schedule 6.20(a)(ii) as provided in Section 7.15(a) and, after the Closing Date,
additional Material Domestic Real Property from time to time on request of the
Administrative Agent.  In connection therewith, the Loan Parties will deliver to
the Collateral Agent promptly, but in any event within 120 days of any such
request (other than properties subject to the provisions of Section 7.15(a)
below which will be subject to the provisions thereof), mortgage instruments on
the Material Domestic Real Property in form and substance reasonably
satisfactory to the Collateral Agent, executed and notarized in multiple
counterparts, filed in appropriate jurisdictions to provide a first priority
lien on the subject property, together with such local counsel opinions,
surveys, title insurance policies, flood hazard certifications, evidence of
property and casualty insurance coverage and other items as the Collateral Agent
may reasonably require in connection therewith.  Existing surveys and appraisals
will, generally speaking, be accepted and updated surveys and appraisals will
not generally be required.


(e)           Scope of Secured Obligations.  The security interests granted
under this Section 7.14 will ratably secure the Obligations hereunder (including
obligations under Swap Contracts between a Loan Party and a Lender or its
affiliates to the extent permitted hereunder and obligations under Treasury
Management Agreements between a Loan Party and a Lender or its affiliates).


7.15           Further Assurances.  The Borrowers will provide or cause to be
provided, the following:


           (a)           Mortgage Liens.  Within 120 days of the Closing Date
(with extensions as deemed necessary by the Collateral Agent), mortgage
instruments on the Material Domestic Real Property listed in Schedule
6.20(a)(ii) in form and substance reasonably satisfactory to the Collateral
Agent, executed and notarized in multiple counterparts, filed in appropriate
jurisdictions to provide a first priority lien on the subject property, together
with such local counsel opinions, surveys, title insurance policies, flood
hazard certifications, evidence of property and casualty insurance coverage and
other items as the Collateral Agent may reasonably require in connection
therewith.  Existing surveys and appraisals will, as a general matter, be
accepted and updated surveys and appraisals will not be required.


           (b)           Material First-Tier Foreign Subsidiaries.  Within 30
days of the Closing Date (with extensions as deemed necessary by the Collateral
Agent), AWI will pledge, or cause to be pledged, the Capital Stock of those of
its Material First-Tier Foreign Subsidiaries that have not already been pledged
by the Closing Date in accordance with the provisions of Section 7.14(b),
including local pledge agreements and related instruments, where necessary or
appropriate under local law, and together with
opinions of local counsel relating thereto, in form and substance reasonably
acceptable to the Administrative Agent.


ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, AWI shall not, nor shall it permit any Subsidiary to,
directly or indirectly:


8.01           Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens securing the Obligations hereunder, including cash
collateral and other Adequate Assurance pledged to the L/C Issuer and the Swing
Line Lender to secure obligations of Defaulting Lenders as provided in Section
2.14;


(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);


(c)           Liens for taxes, assessments or governmental charges or levies
that are not yet due for a period of more than thirty (30) days and are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors and suppliers and
other Liens imposed by law or pursuant to customary reservations or retentions
of title arising in the ordinary course of business,


(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, and (ii) pledges and deposits of cash in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to AWI or any Subsidiary;


(f)           deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;


(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property that, in the aggregate, do not in
any case materially interfere with the ordinary conduct of the business of the
applicable Person, taken as a whole;


(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) that do not result in an Event of
Default under Section 9.01(h);


(i)           Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the Property subject to such Lien and (iii) such Liens attach to such Property
concurrently with or within two hundred seventy (270) days after the
acquisition, construction, replacement, repair or improvement thereof;


(j)           leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of AWI or any of its
Subsidiaries, taken as a whole;


(k)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases or licenses entered into by AWI or any Subsidiary in the
ordinary course of business;


(l)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(m)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


(n)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of setoff)
and which are within the general parameters customary in the banking industry;


(o)           Liens (i) of sellers of goods to AWI and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses
and (ii) on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business;


(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(q)           Liens on property or assets acquired in connection with a
Permitted Acquisition, provided that (i) the indebtedness secured by such Liens
is permitted under Section 8.03, and (ii) the Liens are not incurred in
connection with, or in contemplation or anticipation of, the acquisition and do
not attach or extend to any other property or assets;


(r)           Liens on Securitization Receivables sold, contributed, financed or
otherwise conveyed or pledged in connection with a Securitization Transaction
permitted pursuant to Section 8.03(j);


(s)           Liens securing Indebtedness or other obligations of (i) any
Subsidiary in favor of any Loan Party and (ii) any Subsidiary that is not a Loan
Party in favor of any other Subsidiary; provided that any such Lien shall be
expressly junior in priority to the Liens granted to the secure the Obligations
and all documentation therefor shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent ;


(t)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by AWI or any
Subsidiary in the ordinary course of business;


(u)           Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;


(v)           Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of AWI or its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of AWI and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of AWI or any of the Subsidiaries
in the ordinary course of business;


(w)           Liens solely on any cash earnest money deposits made by AWI or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;


(x)           ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by AWI or any of its
Subsidiaries are located;


(y)           Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings (or equivalent filings, registrations or
agreements in foreign jurisdictions);


(z)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


(aa)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of AWI
and the Subsidiaries, taken as a whole;


(bb)           [Intentionally Omitted];


(cc)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 8.02 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
8.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;


(dd)           Liens arising in the ordinary course of business to secure
accounts payable or similar trade obligations of AWI or any Subsidiary not
constituting Indebtedness;


(ee)           Liens deemed to exist by reason of (i) any encumbrance or
restriction (including put and call arrangements) with respect to the Capital
Stock and Capital Stock Equivalents of any joint venture or similar agreement
pursuant to any joint venture or similar arrangement or (ii) any encumbrance or
restriction imposed under any contract for the sale by AWI or any Subsidiary of
the Capital Stock and Capital Stock Equivalents of any Subsidiary, or any
business unit or division of AWI or any Subsidiary permitted under this
Agreement; provided that in each case such Liens shall extend only to the
relevant Capital Stock and Capital Stock Equivalents;


(ff)           the modification, replacement, renewal or extension of any Lien
permitted of this Section 8.01; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 8.03(e), and (B) proceeds and products
thereof, and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 8.03;


(gg)           liens on property of Foreign Subsidiaries of AWI securing
Indebtedness of Foreign Subsidiaries permitted under Section 8.03(s); and


(hh)           other Liens not described above, provided that such Liens do not
secure obligations in excess of an amount equal to the greater of (i) one
percent (1.0%) of Consolidated Total Assets or (ii) $25,000,000, at any one time
outstanding.


8.02           Investments.


Make any Investments, except:


(a)           Investments held by the Borrowers or such Subsidiary in the form
of cash or Cash Equivalents;


(b)           Investments existing as of the Closing Date and set forth in
Schedule 8.02;


(c)           Investments (i) in any Person that is a Loan Party, (ii) by AWI
and its wholly-owned Domestic Subsidiaries in and to AWI and its wholly-owned
Domestic Subsidiaries (iii) by any Domestic Subsidiary that is not a Guarantor
or any Foreign Subsidiary in AWI or any Subsidiary, foreign or domestic, and
(iv) by any Loan Party in and to any Domestic Subsidiary that is not a
Guarantor, any Foreign Subsidiary or any joint venture to the extent permitted
by Section 8.02(g);


(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(e)           Guarantees permitted by Section 8.03;


(f)           Permitted Acquisitions;


(g)           Investments made after the Closing Date in Domestic Subsidiaries
that are not Guarantors, Foreign Subsidiaries and joint ventures, provided that
the aggregate amount of all such Investments made by Loan Parties pursuant to
this clause (g) shall not exceed an amount equal to the greater of (A) the sum
of (i) ten percent (10%) of Consolidated Total Assets, plus (ii) the aggregate
amount of dividends and distributions made by any Domestic Subsidiary that is
not a Guarantor, Foreign Subsidiary or joint venture to AWI or any of its
wholly-owned Domestic Subsidiaries after the Closing Date, or (B) $300,000,000;


(h)           to the extent not prohibited by applicable Law, loans or advances
to officers, directors and employees of AWI and its Subsidiaries made in the
ordinary course of business, (i) for travel, entertainment, relocation and other
ordinary business purposes, (ii) so long as no Default or Event of Default has
occurred and is continuing, in connection with such Person’s purchase of Capital
Stock and Capital Stock Equivalents of AWI in an aggregate principal amount not
to exceed $10,000,000 and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding at any time
under this clause (iii) not to exceed $5,000,000;


(i)           Investments by Foreign Subsidiaries in AWI and any of its
Subsidiaries (including other Foreign Subsidiaries);


(j)           Investments made as part of Securitization Transaction permitted
pursuant to Section 8.03(j);


(k)           Investments representing non-cash consideration received in
connection with any Disposition permitted hereunder;


(l)           Investments (i) with all or any portion of the net cash proceeds
from the sale of the cabinets business or the European flooring business in one
or more joint ventures and (ii) by any Foreign Subsidiaries in any joint venture
outside of the United States;


(m)           Investments in Swap Contracts permitted under Section 8.03;


(n)           Investments (including debt obligations, Capital Stock and Capital
Stock Equivalents) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;


(o)           advances of payroll payments to employees in the ordinary course
of business;


(p)           Investments to the extent that payment for such Investments is
made solely with Capital Stock and Capital Stock Equivalents of AWI;


(q)           Investments made to repurchase or retire Capital Stock and Capital
Stock Equivalents of AWI owned by any employee stock ownership plan or key
employee stock ownership plan of AWI;


(r)           other Investments in the aggregate at any time (on a cost basis,
but net of principal returns) not to exceed an amount equal to the sum of (i)
$100,000,000, plus (ii) fifty percent (50%) of cumulative Consolidated Excess
Cash Flow from October 1, 2010, minus (iii) the aggregate amount of Restricted
Payments (other than the Special Dividend) made after the Closing Date in excess
of $25,000,000; provided that after giving effect thereto in any such case, AWI
and its Domestic Subsidiaries will have minimum Liquidity of not less than
$50,000,000; and


(s)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 8.01,
8.03, 8.04, 8.05 and 8.06, respectively.


8.03           Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Indebtedness of AWI and its Subsidiaries existing on the date
hereof and listed on Schedule 8.03 (and renewals, refinancings and extensions
thereof on terms and conditions not materially less favorable to the applicable
debtor(s) or at then prevailing market terms);


(c)           intercompany Indebtedness among AWI and its Subsidiaries to the
extent permitted under Section 8.02; provided that, if secured, any such
Indebtedness shall be expressly subordinated in right of payment to the
Obligations, and if evidenced by an intercompany note, such note shall be
pledged to the Collateral Agent to secure the Obligations;


(d)           obligations (contingent or otherwise) of AWI or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”;


(e)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by AWI or any of its
Subsidiaries to finance the purchase, acquisition, construction, repair,
replacement or improvement of fixed or capital assets, and renewals,
refinancings and extensions thereof, provided that (i) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, (ii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and (iii)
at the time of and immediately after giving effect to such incurrence, AWI will
be in compliance with the financial covenants in Section 8.11 on a Pro Forma
Basis;


(f)           unsecured Indebtedness evidenced by recovery zone facility bonds
issued in connection with the mineral wool plant located in West Virginia in an
aggregate principal amount not to exceed $35,000,000;


(g)           other unsecured Indebtedness of the Borrowers, provided that (i)
the final maturity date for such Indebtedness is at least 91 days beyond the
final maturity date for any Term Loan hereunder and an average weighted
life-to-maturity from the date of issuance not less than the remaining average
weighted life-to-maturity for the any Term Loan hereunder, (ii) such
Indebtedness will be issued on terms not more onerous that the terms hereof,
(iii) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto, (iv) the Borrowers will be in
compliance with the financial covenants under Section 8.11 after giving effect
thereto on Pro Forma Basis and (v) the Borrowers shall deliver to the
Administrative Agent a compliance certificate confirming the foregoing, in form
and detail reasonably satisfactory to the Administrative Agent;


(h)           Indebtedness acquired or assumed pursuant to a Permitted
Acquisition, including such Indebtedness that was incurred in connection with,
or in anticipation or contemplation of, such Permitted Acquisition, provided
that (i) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto, (ii) the Borrowers will be in
compliance with the financial covenants under Section 8.11 after giving effect
thereto on Pro Forma Basis and (iii) the Borrowers shall deliver to the
Administrative Agent a compliance certificate confirming the foregoing, in form
and detail reasonably satisfactory to the Administrative Agent;


(i)           Indebtedness arising under any performance, bid, appeal or surety
bond or under any performance or completion guarantee or similar obligations
entered into in the ordinary course of business;


(j)           Securitization Indebtedness in an aggregate principal amount not
to exceed $150,000,000;


(k)           Indebtedness to current or former officers, directors, managers,
consultants and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Capital Stock and Capital Stock
Equivalents of AWI or its Subsidiaries permitted by Section 8.06;


(l)           Indebtedness incurred by AWI or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;


(m)           obligations under any Treasury Management Agreement and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business;


(n)           Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;


(o)           Indebtedness incurred by AWI or any Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims, provided that upon the drawing of such letter of
credit, the reimbursement of obligations in respect of bankers’ acceptances and
the incurrence of such Indebtedness, such obligations are reimbursed within
thirty (30) days following such drawing, reimbursement obligation or incurrence;


(p)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (o) above and (q) through (t)
below;


(q)           Indebtedness incurred in the ordinary course of business in
respect of obligations of AWI or any Subsidiary consisting of the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;


(r)           Indebtedness under a Sale and Leaseback Transaction of AWI’s
corporate headquarters in Lancaster, Pennsylvania;


(s)           Indebtedness of Foreign Subsidiaries of AWI in an aggregate amount
not in excess of five percent (5.0%) of Consolidated Foreign Assets; and


(t)           Guarantees with respect to Indebtedness permitted under this
Section 8.03.


8.04           Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) a
Borrower may merge or consolidate with any of its Subsidiaries provided that, in
the case of AWI, AWI shall be the continuing or surviving corporation, (b)
subject to the proviso in clause (a), any Loan Party may merge or consolidate
with any other Loan Party, (c) any Foreign Subsidiary may be merged or
consolidated with or into any
Loan Party provided that such Loan Party shall be the continuing or surviving
corporation, (d) any Foreign Subsidiary may be merged or consolidated with or
into any other Foreign Subsidiary, (e) AWI or any Subsidiary may merge with any
Person that is not a Loan Party in connection with a Permitted Acquisition
provided that, if such Permitted Acquisition involves AWI, AWI shall be the
continuing or surviving corporation, (f) any Subsidiary may dissolve, liquidate
or wind up its affairs at any time provided that such dissolution, liquidation
or winding up, as applicable, could not have a Material Adverse Effect, (g) any
Loan Party and any Subsidiary may make any Permitted Investments and (h) any
Loan Party and any Subsidiary may make any Disposition permitted under Section
8.05.


8.05           Dispositions.


Make any Disposition (other than an Involuntary Disposition) other than the
following:


(a)           Permitted Dispositions;


(b)           any Disposition (i) for which the total consideration shall be in
an amount not less than the fair market value of the Property disposed of, (ii)
that does not involve a sale or other disposition of receivables other than in
connection with a Securitization Transaction permitted pursuant to Section
8.03(j) or receivables owned by or attributable to other Property concurrently
being disposed of in a transaction otherwise permitted under this Section 8.05,
and (iii) for which the aggregate net book value of all of the assets sold or
otherwise disposed of by AWI and its Subsidiaries in such Disposition, taken
together with all other Dispositions (other than Involuntary Dispositions and
the Disposition(s) set forth in clause (a) above) in any fiscal year of AWI
shall not exceed an amount equal to fifteen percent (15%) of the total assets of
AWI and its Subsidiaries on a consolidated basis determined in accordance with
GAAP as of the last day of the fiscal quarter immediately preceding the date of
determination; and


(c)           Dispositions permitted by Sections 8.02, 8.04, 8.06 and Liens
permitted by Section 8.01.


8.06           Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may make Restricted Payments (directly or
indirectly) to its parent or to any Loan Party (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary, to each owner of Capital Stock in such
Subsidiary on a pro rata basis based on such owner’s respective ownership
interests);


(b)           AWI and each Subsidiary may (i) declare and make dividend payments
or other distributions payable solely in the Capital Stock of such Person or
(ii) redeem in whole or in part any of its Capital Stock for another class of
Capital Stock or rights to acquire its Capital Stock or with proceeds from
substantially concurrent equity contributions or issuances of new Capital Stock;


(c)           to the extent constituting Restricted Payments, AWI and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 8.02, 8.03, 8.04, 8.05, or 8.08;


(d)           repurchases of Capital Stock in AWI deemed to occur upon exercise
of stock options or warrants if such Capital Stock represent a portion of the
exercise price of such options or warrants;
(e)           AWI may pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of AWI by any future, present or former
employee, director or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of AWI or any Subsidiary so long as such purchase is pursuant to and
in accordance with the terms of any employee or director equity plan, employee
or director stock option plan or any other employee or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) with
any employee, director or consultant of AWI or any Subsidiary;


(f)           AWI or any of the Subsidiaries may (a) pay cash in lieu of
fractional equity interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;


(g)           the Special Dividend up to $825,000,000; provided that  the
dividend is declared and paid on or before March 31, 2011; and


(h)           AWI may declare and make other Restricted Payments on and after
the Closing Date in an aggregate amount not to exceed an amount equal to the sum
of (i) $25,000,000, plus (ii) fifty percent (50%) of cumulative Consolidated
Excess Cash Flow from October 1, 2010, minus (iii) the aggregate amount of
Investments made under Section 8.02(r) in excess of $100,000,000; provided that
(A) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto, (B) the Borrowers will be in compliance with the
financial covenants under Section 8.11 after giving effect thereto, (C) AWI and
its Domestic Subsidiaries will have Liquidity of at least $50,000,000 after
giving effect thereto, and (D) AWI shall deliver to the Administrative Agent a
compliance certificate confirming the foregoing, in form and detail reasonably
satisfactory to the Administrative Agent;


provided, in each case, that payment of any dividend or distribution pursuant to
this Section 8.06 may be made within sixty (60) days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing.


8.07           Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by AWI and its Subsidiaries on the Closing Date or any
business related, incidental, complementary or ancillary thereto or reasonable
developments or extensions thereof.


8.08           Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transactions among Loan Parties, (c) intercompany transactions
expressly permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or
Section 8.06, (d) transactions among AWI and its wholly-owned Domestic
Subsidiaries and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.
8.09           Burdensome Agreements.


(a)           Enter into, or permit to exist, any Contractual Obligation that
(i) encumbers or restricts on the ability of any such Person to (A) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (B) pay any Indebtedness or other obligation owed to any Loan Party, or
(C) make loans or advances to any Loan Party or (ii) prohibits or otherwise
restricts the existence of any Lien upon the Property, whether now owned or
hereafter acquired, of any Material Domestic Subsidiary in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations; provided that the foregoing clauses (i) and (ii) shall
not apply to Contractual Obligations which:


(1)           arise in connection with this Agreement, the other Loan Documents
and any Public Indenture;


(2)           arise pursuant to customary restrictions and conditions contained
in any agreement relating to the sale of any Property permitted under Section
8.05 pending the consummation of such sale;


(3)           are customary restrictions on leases, subleases, licenses or
sublicenses or sales otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto;


(4)           are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under this Agreement;


(5)           are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;


(6)           are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;


(7)           relate to cash or other deposits permitted under this Agreement;


(8)           (x) exist on the date hereof and (to the extent not otherwise
permitted by this Section 8.09) are listed on Schedule 8.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;


(9)           are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Subsidiary;


(10)           arise in connection with restrictions and conditions on any
Foreign Subsidiary organized under the laws of the People’s Republic of China or
any state or other political subdivision thereof;


(11)           arise in connection with any document or instrument governing
Indebtedness incurred pursuant to Sections 8.03(b), (d), (e), (f), (g), (h),
(j), (m), (q), (r) or (s), provided that any such restriction contained therein
relates only to the asset to which such Indebtedness is related;
(12)           arise in connection with any Indebtedness of a Subsidiary which
is not a Loan Party which is permitted by Section 8.03; and


(13)           impose (x) restrictions described in clause (i) above, but only
to the extent that such restrictions do not materially adversely effect the
consolidated cash position of the Borrowers and Guarantors or (y) restrictions
described in clause (ii) above, but only to the extent that such restrictions do
not materially adversely effect the value of the Collateral granted to secure
the Obligations.


8.10           Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11           Financial Covenants.


(a)           Consolidated Net Interest Coverage Ratio. Permit the Consolidated
Net Interest Coverage Ratio as of the end of any fiscal quarter of AWI to be
less than 3.0:1.0.


(b)           Consolidated Net Leverage Ratio.  Permit the Consolidated Net
Leverage Ratio as of the end of any fiscal quarter of AWI to be greater than:



 
Fiscal Quarters Ending
Maximum Consolidated Net Leverage Ratio
 
Closing Date through June 30, 2012
4.5:1.0
 
After June 30, 2012 through September 30, 2013
4.0:1.0
 
After September 30, 2013
3.75:1.0



8.12           Prepayment of Other Indebtedness, Etc.


If any Default has occurred and is continuing or shall exist immediately after
giving effect thereto, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of AWI or any Subsidiary
(other than Indebtedness arising under the Loan Documents and Securitization
Indebtedness).


8.13           Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.


(a)           Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.


(b)           Change its fiscal year.


(c)           With respect to any Loan Party, without providing five days’ prior
written notice to the Administrative Agent, change its name, state of formation
or form of organization.


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01           Events of Default.


Any of the following shall constitute an Event of Default:


(a)           Non-Payment.  The Borrowers or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five Business Days after written notice thereof to
the defaulting party by the Administrative Agent of the same becoming due, any
other amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.                                           AWI
fails to perform or observe any term, covenant or agreement contained in any of
Section 7.05, 7.11 or Article VIII; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice to the defaulting
party by the Administrative Agent; or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of either
of the Borrowers or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or


(e)           Cross-Default.  (i) Either of the Borrowers or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder, Indebtedness under Swap
Contracts and Securitization Indebtedness) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded (other than an event which permits the Loans hereunder to be prepaid
prior to or as an alternative to the purchase, payment, defeasance or redemption
of such Indebtedness and, in any such case, the Loans hereunder are prepaid
prior thereto); (ii) there occurs under any Swap Contract an early termination
resulting from resulting from any default by a Borrower or any Subsidiary under
such Swap Contract and the Swap
Termination Value owed by such Borrower or such Subsidiary as a result thereof
is greater than $50,000,000; or (iii) there occurs under any Securitization
Transaction a termination event, event of default, amortization event or other
event, in each case solely resulting from the failure by a Securitization
Subsidiary to pay interest or principal in respect of Securitization
Indebtedness owed to any Person (other than the Borrowers or any Affiliate
thereof) when due, the effect of such failure is to cause, or permit the holder
or holders of such Securitization Indebtedness to cause, with the giving of
notice if required, Securitization Indebtedness of more than $50,000,000 to
become due or to become required to be prepaid (in whole or in part) prior to
its stated maturity; or


(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) Either of the Borrowers
or any Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or


(h)           Judgments.  There is entered against either of the Borrowers or
any Subsidiary (i) one or more final judgments or orders for the payment of
money in an aggregate amount exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of either of the Borrowers under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000,000, or (ii) either of the Borrowers or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $50,000,000; or


(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or


(k)           Change of Control.  There occurs any Change of Control.


9.02           Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of an L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.


9.03           Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent and the
Collateral Agent, in each case in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders (and, in the case of such Swap Contracts,
Affiliates of Lenders) in proportion to the respective amounts described in this
clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE X


ADMINISTRATIVE AGENT


10.01           Appointment and Authority.


(a)           Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.


(b)           Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with any Collateral or
the Collateral Documents as fully as if the term “Administrative Agent” as used
in this Article X and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.
(c)           The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.


10.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


10.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers or
a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


10.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.06           Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrowers (except
if an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
11.04 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


10.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


10.08           No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the Sole Lead Arranger,
Book Manager, Syndication Agent, or Documentation Agent shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


10.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections
2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.


10.10           Collateral and Guaranty Matters.


It is acknowledged that Subsidiaries will be automatically released from their
guaranty obligations hereunder and from the security interests pledged by them
under the Collateral Documents upon consummation of transactions permitted
hereunder (including a merger, consolidation or liquidation or a permitted
disposition) and Liens to secure Obligations hereunder will be automatically
released upon sales, dispositions or other transfers by Loan Parties permitted
hereunder.  In the event that any action is required to evidence any such
release, the Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to take any such action, including,


(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of all Commitments
and payment in full of all Obligations arising under the Loan Documents (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition not prohibited hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01;
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary or a Guarantor as a result of a
transaction permitted hereunder; and


(c)           to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i).


Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 10.10.  In each case as specified in this Section 10.10, the
Collateral Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.10.


The Lenders irrevocably authorize the Administrative Agent and the Collateral
Agent, in each case at its option and in its discretion, to secure obligations
under Swap Contracts and Treasury Management Agreements between a Subsidiary
that is not a Loan Party and a Lender or its Affiliate with the Collateral, to
the same extent as if such obligations were Obligations.


ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.


(a)           Except as expressly provided herein below, no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrowers or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent on behalf of the Required Lenders upon receipt of a consent
and direction letter from the Required Lenders) and the Borrowers or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that:


(i)           no such amendment, waiver or consent shall be effective without
the written consent of each Lender directly affected thereby (whose consent
shall be sufficient therefor without the consent of the Required Lenders) where
the effect would be to:


           (A)           extend the scheduled final maturity of any Loan of such
Lender;


           (B)           waive, reduce or postpone any scheduled repayment (but
not prepayment) in respect of such Lender’s Loans;


           (C)           reduce the rate of interest on any Loan or any fee
payable hereunder or prepayment of any premium payable hereunder to such Lender,
provided that for purposes hereof, neither the amendment or waiver of
application of the Default Rate nor
the amendment, modification or waiver of the financial covenants or the
financial covenant definitions hereunder shall be considered to constitute a
reduction in the rate of interest or fees, even if the effect thereof would be
to reduce the rate of interest or fees otherwise payable hereunder;


           (D)           extend the time for payment of any interest or fees or
prepayment premium owing to such Lender;


           (E)           reduce or forgive the principal amount of any Loan of
such Lender or any reimbursement obligation in respect of any Letter of Credit
(except by virtue of any waiver of a prepayment owing to such Lender);


           (F)           increase the Commitment of such Lender hereunder;
provided that in no event shall an amendment, modification, termination, waiver
or consent with respect to any mandatory prepayment, condition precedent,
covenant, Default or Event of Default be considered an increase in Commitments
and that an increase in the available portion of any Commitment of any Lender or
any rescission of the acceleration of the Loans shall not constitute an increase
in Commitments;


           (G)           amend, modify, terminate or waive any provision of,
Section 9.03 or clause (a) of this Section 11.01 as to such Lender (except for,
in each case, technical amendments with respect to the establishment of
additional tranches or additional extensions of credit pursuant to this
Agreement to provide protective provisions hereunder of substantially the type
afforded those tranches and extensions of credit on the Closing Date and except
for, solely in respect of clause (a) of this Section 11.01, technical amendments
which do not adversely affect the rights of any Lender);


           (H)           change any provision of this Agreement regarding pro
rata sharing or pro rata funding with respect to (i) the making of advances
(including participations), (ii) the manner of application of payments or
prepayments of principal, interest or fees, (iii) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (iv) the
manner of reduction of Commitments and committed amounts, except that nothing
contained herein shall limit (A) an “amend and extend” of some, but not all, of
the Commitments under a credit facility hereunder and the establishment of
differing interest rates or maturities in respect thereof, (B) a termination of
Commitments held by a Defaulting Lender, (C) any changes resulting solely from
increases or other changes in the aggregate amount of the Commitments permitted
hereunder or otherwise approved pursuant to this Section 11.01 and to reflect
the addition of any Loans or extension of credit permitted hereunder or (D) a
purchase by the Borrowers at a discount of the loans and obligations hereunder
as herein provided or otherwise on terms and conditions acceptable to the
Required Lenders;


           (I)           amend the definition of “Required Lenders” or “Pro Rata
Share” (except for technical amendments with respect to the establishment of
additional tranches or additional extensions of credit pursuant to this
Agreement to provide for substantially the same kind of treatment afforded those
tranches and extensions of credit on the Closing Date); or


           (J)           release all or substantially all of the Collateral, or
release all or substantially all of the Guarantors from their guaranty
obligations, except as expressly provided herein or in the other Loan Documents,
or otherwise appropriate in connection with transactions permitted hereunder,
provided that it is understood and agreed that additional tranches or additional
extensions of credit established pursuant to the terms of this Agreement may be
equally and ratably secured (or secured on a junior basis) by the Collateral
securing the loans and obligations hereunder; and


(ii)           unless also signed by the Required Revolving Lenders, no such
amendment, waiver or consent shall:


           (A)           waive any Default or Event of Default for purposes of
Section 5.02 in respect of a Credit Extension under the Revolving Commitments;


(B)           amend or waive any mandatory prepayment on the Revolving
Obligations under Section 2.05(b)(i); or


           (C)           amend or waive the provisions of this Section
11.01(a)(ii) or the definition of “Required Revolving Lenders” (except for, in
each case, technical amendments with respect to the establishment of additional
tranches or additional extensions of credit pursuant to this Agreement to
provide for substantially the same kind of treatment afforded those tranches and
extensions of credit on the Closing Date, and except for, solely in respect of
this Section 11.01(a)(ii), technical amendments which do not adversely affect
the rights of the Revolving Lenders); or


(iii)           unless also signed by the Required Term Loan A Lenders, no such
amendment, waiver or consent shall:


(A)           amend or waive any mandatory repayment on the Term Loan A under
Section 2.07(c), or


(B)           amend or waive the provisions of this Section 11.01(a)(iii) or the
definition of “Required Term Loan A Lenders” (except for, in each case,
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this Section
11.01(a)(iii), technical amendments which do not adversely affect the rights of
the Term Loan A Lenders);


(iv)           unless also signed by the Required Term Loan B Lenders, no such
amendment, waiver or consent shall:


(A)           amend or waive any mandatory repayment on the Term Loan B under
Section 2.07(d), or


(B)           amend or waive the provisions of this Section 11.01(a)(iv) or the
definition of “Required Term Loan B Lenders” (except for, in each case,
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind
of treatment afforded those tranches and extensions of credit on the Closing
Date, and except for, solely in respect of this Section 11.01(a)(iv), technical
amendments which do not adversely affect the rights of the Term Loan B Lenders);


(v)           unless also consented to in writing by an L/C Issuer, no such
amendment, waiver or consent shall affect the rights or duties of such L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it;


(vi)           unless also consented to in writing by the Swing Line Lender, no
such amendment, waiver or consent shall affect the rights or duties of the Swing
Line Lender under this Agreement;


(vii)           unless also consented to in writing by the Administrative Agent,
no such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and


(viii)           unless also consented to in writing by the Collateral Agent, no
such amendment, waiver or consent shall affect the rights or duties of the
Collateral Agent under this Agreement or any other Loan Document;


and provided further that, notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that


(A)           the Revolving Commitment of a Defaulting Lender may not be
increased or extended and the principal amount of the Loans or L/C Borrowings of
the Defaulting Lender may not be reduced or forgiven, and


(B)           the rate of interest for the Defaulting Lender may not be reduced
(except as expressly provided in clause (a)(i)(C) above) in a way that would
affect a Defaulting Lender more adversely than the other affected Lenders,


           without, in any such case, the consent of the Defaulting Lender,


(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Loan Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.


(b)           For the avoidance of doubt and notwithstanding provisions to the
contrary in this Section 11.01 or elsewhere in this Agreement, this Agreement
may be amended (or amended and restated) with the written consent of the Loan
Parties and the Administrative Agent for the purpose of including one or more
Incremental Loan Facilities contemplated in Section 2.01(d)-(h), by (i)
increasing the aggregate amount of Commitments under any of the respective
facilities and (ii) adding one or more additional borrowing tranches hereunder
and to provide for the ratable sharing of the benefits of this Agreement and the
other Loan Documents with the other commitments and Obligations contemplated
herein and therein.


11.02           Notices and Other Communications; Facsimile Copies.


(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)           if to the Borrowers, the Administrative Agent, an L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrowers (on behalf of itself and the other Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, any L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United Sates Federal and
state securities Laws, to make reference to Borrower Materials that are not
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.


(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers, except to the extent such losses, costs, expenses
or liabilities resulted from the gross negligence or willful misconduct of the
applicable Person.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


11.03           No Waiver; Cumulative Remedies.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


11.04           Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Borrowers shall pay (i) on the date of
the disbursements of Term Loan A and Term Loan B pursuant to Article II all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including Attorney Costs for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof, (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including Attorney Costs for the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
Attorney Costs for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by either of the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by either of the Borrowers or any of their respective
Subsidiaries, or any Environmental Liability related in any way to either of the
Borrowers or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by either of the Borrowers or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by either of the Borrowers or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if either of the
Borrowers or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, none of the Loan Parties shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than fifteen (15) Business Days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Collateral Agent, the L/C Issuer
and the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


11.05           Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.


11.06           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Term Loan Commitment and the
Revolving Loans or Term Loans, respectively, at the time owing to it under such
facility or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of Revolving Commitments (and related Revolving Loans thereunder), or
$2,500,000, in the case of any assignment in respect of Term Loan Commitments or
Term Loans unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Line Loans
or (B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and related Revolving Loans
thereunder) and its Term Loan Commitments and/or Term Loans on a non-pro rata
basis;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment, Term Loan or Revolving Credit Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;


(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitments (and related Revolving Loans thereunder).


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.


(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall
make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, a Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrowers
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


In the event that any Lender sells a participation pursuant to this Section
11.06(d), such Lender shall maintain with respect to such participation, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), a register comparable to the Register (the
“Participant Register”).  Interests in the rights and/or obligations of a Lender
under this Agreement may be participated in whole or in part only by
registration of such participation on such Participant Register.  If requested
by the Administrative Agent or the Borrowers, such Lender shall make the
Participant Register available to Administrative Agent or the Borrowers upon
either (i) the exercise by a Participant of remedies hereunder or (ii) a request
for the Register by the IRS.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a FRB or any central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment (and related
Revolving Loans thereunder) pursuant to subsection (b) above, Bank of America
may, (i) upon thirty (30) days’ notice to the Borrowers and the Lenders, resign
as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Borrowers, resign
as Swing Line Lender.  In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


11.07           Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, representatives and
to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any swap agreement relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or in connection with any pledge or assignment permitted under Section
11.06(f); (c) to the extent  required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Borrowers; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrowers; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions.  For the purposes of
this Section, “Information” means all information received from the Borrowers or
any of their respective Subsidiaries relating to the Borrowers or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrowers or any Subsidiary; provided that, in the
case of information received from the Borrowers or any Subsidiary after the date
hereof, such information is clearly identified in writing at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


11.08           Set-off.


In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrowers or any other Loan Party, any such notice
being waived by the Borrowers (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured.  Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.


11.09           Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10           Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


11.11           Integration.


This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent, the Collateral Agent or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement.  Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.


11.12           Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.


11.13           Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.




11.14           Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 and, or (iv) any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:


(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.14 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


11.15           Governing Law.


(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH
PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.


11.16           Waiver of Right to Trial by Jury.


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


11.17           USA PATRIOT Act Notice.


Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of the Borrowers
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrowers in accordance with the Patriot
Act.  The Borrowers shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.


11.18           No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers and each other Loan Party
acknowledge and agree, and acknowledges their respective Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
are arm’s-length commercial transactions between the Borrowers, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrowers and each other Loan Party are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arranger and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to the Borrowers, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, the Arrangers
and the Lenders has any obligation to disclose any of such interests to the
Borrowers, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWERS:
ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
ARMSTRONG WOOD PRODUCTS, INC.,
a Delaware corporation
 
 
By:________________________________________
Name:
Title:
                      For Each of the Foregoing
 
 
GUARANTORS:
ARMSTRONG WORLD INDUSTRIES, INC.,
a Pennsylvania corporation
 
ARMSTRONG REALTY GROUP, INC.,
a Pennsylvania corporation
 
ARMSTRONG VENTURES, INC.,
a Delaware corporation
 
ARMSTRONG WOOD PRODUCTS, INC.,
a Delaware corporation
 
AWI LICENSING COMPANY,
a Delaware corporation
 
ARMSTRONG HARDWOOD FLOORING COMPANY,
a Tennessee corporation
 
PATRIOT FLOORING SUPPLY, INC.,
a Delaware corporation
 
HOMERWOOD HARDWOOD FLOORING COMPANY,
a Delaware corporation
By:________________________________________
Name:
Title:
                      For Each of the Foregoing




   
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
By:________________________________________
Name:
Title:
 
REVOLVING LENDERS:
BANK OF AMERICA, N.A.,
as a Revolving Lender, L/C Issuer and Swing Line Lender
By:________________________________________
Name:
Title:
 
 
[LENDERS, PLEASE EXECUTE THE SEPARATELY POSTED SIGNATURE PAGES.  THANK YOU.]
           



 
 
